        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 1 of 107 Page ID #:1



 1 LEVI & KORSINSKY, LLP
   Adam M. Apton (SBN 316506)
 2 Email: aapton@zlk.com
   445 South Figueroa Street, 31st Floor
 3 Los Angeles, CA 90071
   Tel: (213) 985-7290
 4
         and
 5
   POMERANTZ LLP
 6 Jennifer Pafiti (SBN 282790)
   468 North Camden Drive
 7 Beverly Hills, CA 90210
   Telephone: (818) 532-6499
 8 E-mail: jpafiti@pomlaw.com
 9 Attorneys for Plaintiffs Sharmilli Ghosh,
   Irland James Stewart, and Howard
10 Weisman
11 [Additional Counsel on Signature
   Block]
12
13                          UNITED STATES DISTRICT COURT
14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                   WESTERN DIVISION
16 SHARMILLI GHOSH, IRLAND JAMES               Case No.: 18-cv-9587
   STEWART, and HOWARD WEISMAN,
17
   Individually and on behalf of all other
18 similarly situated,                         CLASS ACTION

19                                             CLASS ACTION COMPLAINT FOR
                             Plaintiffs,       THE VIOLATION OF THE FEDERAL
20                                             SECURITIES LAWS
21                     v.
                                               JURY TRIAL DEMANDED
22 SNAP INC., EVAN SPIEGEL, ROBERT
                                               Judge:
23 MURPHY, ANDREW VOLLERO,
   IMRAN KHAN,
24
25                     Defendants.

26
27
28
                                                                   Case No._ 18-cv-9587___
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 2 of 107 Page ID #:2



1                                                TABLE OF CONTENTS
2 I.        INTRODUCTION ..................................................................................................... 1 
3 II.       JURISDICTION AND VENUE ................................................................................ 7 
4 III.      PARTIES TO PLAINTIFF’S CLAIMS UNDER THE EXCHANGE ACT ............ 8 
5           A.      Plaintiffs .......................................................................................................... 8 
6           B.      Exchange Act Defendants ............................................................................... 8 
7                   1.       Snap Inc................................................................................................. 8 
8                   2.       Executive Defendants ........................................................................... 8 
9 IV.       RELEVANT NON-PARTIES TO PLAINTIFF’S CLAIMS.................................. 10 
10 V.       VIOLATIONS OF THE EXCHANGE ACT .......................................................... 11 
11          A.      Snap’s Journey from Novelty to Multi-Billion Dollar IPO .......................... 11 
12                  1.       Venture Capital Firms Bankroll Snap’s Rise to Prominence ............. 11 
13                  2.       The Importance of User Engagement Metrics .................................... 13 
14                  3.       Snap’s Culture of Secrecy ................................................................... 14 
15                  4.       Snap’s Rapid Growth is Marred by Allegations of Unreliable
                             User Metrics ........................................................................................ 16 
16
                    5.       Facebook Releases A Competing Product Six Months Before
17                           the IPO Which Undisclosed to Snap’s Investors, Has an
18                           Immediate and Dramatic Impact on Snap’s Growth .......................... 19 

19                  6.       Faced with Declining User Growth and Engagement, Snap
                             Rushes to Go Public ............................................................................ 23 
20
            B.      Snap’s IPO ..................................................................................................... 24 
21
                    1.       The Registration Statement Falsely Touts Snapchat’s Rapid
22                           Growth and Conceals the Known Impact Instagram’s Stories
                             had on Snap’s User Growth and Engagement .................................... 25 
23
                    2.       The Registration Statement Conceals Credible Allegations that
24                           Snap’s User Metrics were Unreliable ................................................. 29 
25                  3.       Snap’s Roadshow: The Underwriters Help Cement the
26                           Company’s False News Growth Narrative ......................................... 32 

27                  4.       As Snap Goes Public, Defendants and Other Insiders Cash Out,
                             and the Underwriters Reap Hefty Commissions ................................ 33 
28

                                                Case No. 18-cv-9587
     CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 3 of 107 Page ID #:3



1                    5.       The Underwriter Banks Initiate Coverage with Price Targets
                              Well Above the IPO Price................................................................... 34 
2
     VI. THE TRUTH IS GRADUALLY REVEALED .......................................................... 36 
3
             A.      Pompliano Blows the Whistle on Snap’s Allegedly Unreliable User
4                    Engagement Metrics ...................................................................................... 36 
5            B.      Snap Denies All of Pompliano’s Allegations Prior to the IPO ..................... 41 
6            C.      After the IPO, New Details About Pompliano’s Allegations Emerge .......... 42 
7            D.      1Q 2017 Results ............................................................................................ 44 
8            E.      The Exchange Act Defendants Attempt to Prop Up Snap’s Declining
9                    Stock Price With Additional False and Misleading Statements ................... 46 

10           F.      Third-Party Data Suggests that the Exchange Act Defendants’ False
                     Assurances are Untrue ................................................................................... 49 
11
             G.      Morgan Stanley Downgrades Snap’s Stock .................................................. 49 
12
             H.      2Q 2017 Results ............................................................................................ 50 
13
             I.      Post-Class Period Developments .................................................................. 53 
14
     VII.  ADDITIONAL ALLEGATIONS OF SCIENTER ................................................. 54 
15
   VIII.  EXCHANGE ACT DEFENDANTS’ MATERIALLY FALSE AND
16        MISLEADING STATEMENTS AND OMISSIONS OF MATERIAL FACT ...... 58 
17           A.      Snap’s Registration Statement ...................................................................... 58 
18                   1.       The Registration Statement Contained Materially False and
                              Misleading Statements Regarding Snap’s User Growth and
19                            Engagement ......................................................................................... 58 
20                   2.       The Registration Statement Contained Materially False and
21                            Misleading Statements about Snap’s Restatement of its DAU
                              Numbers and the Risk of Inaccurate User Metrics ............................. 62 
22
                     3.       The Registration Statement Failed to Disclose Pompliano’s
23                            Allegations that Snap’s User Metrics were Unreliable, a
                              Material Omission and Violation of ASC 450 ................................... 64 
24
             B.      May 10, 2017 Conference Call ..................................................................... 66 
25
             C.      May 24, 2017 J.P.Morgan Conference.......................................................... 68 
26
     IX.     LOSS CAUSATION ............................................................................................... 69 
27
     X.      PRESUMPTION OF RELIANCE .......................................................................... 76 
28

                                                 Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
         Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 4 of 107 Page ID #:4



1 XI.        INAPPLICABILITY OF THE STATUTORY SAFE HARBOR OR
             BESPEAKS CAUTION DOCTRINE ..................................................................... 78 
2
     XII.  CAUSES OF ACTION UNDER THE EXCHANGE ACT .................................... 79 
3
             A.      COUNT I: For Violation of §10(b) of the Exchange Act and Rule 10b-
4                    5 Against the Exchange Act Defendants ....................................................... 79 
5            B.      COUNT II: For Violation of §20(a) of the Exchange Act Against the
6                    Executive Defendants .................................................................................... 79 

7 XIII.  VIOLATIONS OF THE SECURITIES ACT ......................................................... 80 
8        1.  The Defendants............................................................................................. 81 

9            C.      Factual Background....................................................................................... 81 

10                   1.       Snap’s IPO .......................................................................................... 81 

11                   2.       The Securities Act Defendants Rushed to Bring Snap to Market
                              In the Face of Rapidly Growing Competition from Facebook ........... 82 
12
                     3.       The Securities Act Defendants Conceal Pompliano’s Credible
13                            Allegation that Snap User Metrics were Unreliable ........................... 83 
14                   4.       The Underwriters Reap Enormous Profits in Snap’s IPO .................. 84 
15                   5.       As Information Concealed in the Registration Statement Is
                              Gradually Disclosed, the True Value of Snap Common Stock Is
16                            Revealed .............................................................................................. 84 
17           D.      The Registration Statement Contained Untrue Statements of Material
18                   Fact and Material Omissions in Violation of Section 11 of the
                     Securities Act ................................................................................................ 86 
19
                     1.       Failure to Disclose the Impact of Instagram “Stories” on Snap’s
20                            DAU .................................................................................................... 86 
21           E.      The Registration Statement Failed to Disclose Information Required to
                     be Disclosed under SEC Regulations ............................................................ 93 
22
                     1.       Item 503 .............................................................................................. 93 
23
                     2.       Item 303 .............................................................................................. 94 
24
                     3.       ASC 450 .............................................................................................. 96 
25
     XIV.  CAUSES OF ACTION UNDER THE SECURITIES ACT ................................... 97 
26
             A.      COUNT III: For Violation of §11 of the Securities Act Against the
27                   Securities Act Defendants ............................................................................. 97 
28           B.      COUNT IV: For Violation of §15 of the Securities Act Against the
                     Executive Defendants .................................................................................... 98 
                                                 Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
         Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 5 of 107 Page ID #:5



1 XV.  CLASS ACTION ALLEGATIONS APPLICABLE TO ALL CLAIMS ............... 99 
2 XVI.  PRAYER FOR RELIEF ........................................................................................ 100 
3 XVII.  JURY DEMAND .................................................................................................. 101
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 6 of 107 Page ID #:6



 1         Plaintiffs Sharmilli Ghosh, Irland James Stewart, and Howard Weisman
 2 (collectively, “Plaintiffs”), individually and on behalf of all others similarly situated,
 3 allege the following upon personal knowledge as to themselves and their own acts, and
 4 upon information and belief as to all other matters. Plaintiffs’ information and belief is
 5 based upon, among other things, the ongoing independent investigation of their counsel,
 6 Levi & Korsinsky, LLP and Pomerantz LLP. This investigation includes, among other
 7 things, a review and analysis of: (i) public filings by Snap Inc. (“Snap” or the
 8 “Company”) with the Securities and Exchange Commission (“SEC”); (ii) public reports
 9 and news articles; (iii) research reports by securities and financial analysts; (iv) economic
10 analyses of securities movements and pricing data; (v) transcripts of investor calls and
11 conferences with Snap senior management; (vi) interviews with former Snap employees;
12 and (vii) other publicly available material and data identified herein.           Counsel’s
13 investigation into the factual allegations contained herein is continuing and many of the
14 facts supporting Plaintiffs’ allegations are known only to Defendants (as defined herein)
15 or are exclusively within their custody or control.         Plaintiffs believe that further
16 substantial evidentiary support will exist for the allegations contained herein after a
17 reasonable opportunity for discovery.
18 I.      INTRODUCTION
19         1.     This action arises from social media giant Snap’s initial public offering
20 (“IPO”) on March 2, 2017. The registration statement and prospectus incorporated
21 therein, issued in connection with the IPO (collectively, the “Registration Statement”)
22 presented Snap as having a fast-growing and highly engaged user base primed for
23 increasing monetization through advertising revenue.
24         2.     The IPO was underwritten by some of Wall Street’s most prominent and
25 largest investment banks, including Morgan Stanley and Goldman Sachs, who served as
26 co-leads. In an unprecedented move, fueled by Snap’s demands for secrecy, other
27 members of the underwriting syndicate, a who’s-who of Wall Street banks, including
28 J.P.Morgan, Deutsche Bank, Barclays Capital, Credit Suisse and Allen & Company,

                                        1        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 7 of 107 Page ID #:7



 1 dispensed with even receiving a draft of the Registration Statement until after it was
 2 published. Road show presentations which began on February 17, 2017 amplified Snap’s
 3 representations about its user growth and engagement, and the reliability of its user
 4 metrics.
 5         3.    The IPO raised $3.4 billion from public investors, $544 million of which
 6 went directly to the pockets of Snap’s founders, Defendants Evan Spiegel and Robert
 7 Murphy. Another $200 million went to other insiders who sold their shares in the
 8 offering. The syndicate of underwriters, led by Morgan Stanley and Goldman Sachs,
 9 collectively made approximately $85 million in fees, and millions more from sales of
10 shares held back in the offering.
11         4.    Following the IPO, Snap’s stock price soared to a Class Period high of
12 $29.44 on the day after the IPO. As analysts initiated coverage of Snap’s fledgling stock,
13 the investment banks who underwrote the IPO issued price targets well above the IPO
14 price. Morgan Stanley initiated coverage of Snap on March 28, 2017 at “overweight”—
15 industry jargon for a recommendation to “buy”—with a one year price target of $28. For
16 a time, based on the Defendants’ market representations, it seemed Snap was on track to
17 become the next social media giant.
18         5.    However, investors were in for a rude awakening, as it soon became clear
19 that the Registration Statement, along with statements made by Snap’s management after
20 the IPO, concealed material information concerning Snap’s actual risks. Many of Snap’s
21 core representations in the Registration Statement would be revealed to be materially
22 misleading.
23         6.    At its core, the Registration Statement made numerous statements
24 concerning Snap’s continuing growth and user engagement as this was the central growth
25 and value premise that Snap and its underwriters were touting to the market. Numerous
26 graphs depicted continuous quarter-over-quarter growth through the end of 2016.
27 Although Snap’s user growth in the fourth quarter of 2016 had been “relatively flat”
28 according to the Registration Statement, this was to be expected as Snap’s user growth

                                        2        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 8 of 107 Page ID #:8



 1 was “lumpy,” and had to viewed in context with “the accelerated growth in user
 2 engagement earlier in the year.” Snap omitted user data metrics for the two months
 3 preceding the IPO.
 4         7.    In fact, the reality of Snap’s user metrics, as was abundantly clear to Snap’s
 5 management before the IPO, was that Snap’s principal competitor Facebook had
 6 successfully mimicked Snapchat’s most popular features through its own Instagram
 7 “Stories” function and, by the time of the IPO, had eclipsed Snap’s Daily Active Users
 8 (“DAU”), the principal metric on which Snap touted as fundamental to its valuation.
 9         8.    Facebook’s Instagram Stories function represented an existential threat to
10 Snap and prior to the IPO, as former employees interviewed disclosed, there was
11 widespread concern expressed by Snap’s sales force to senior management that
12 advertisers were skeptical of Snap’s continued value proposition given Instagram’s
13 growth. Indeed, by the time of Snap’s IPO, even though Instagram’s Stories had been
14 launched barely six months earlier, it had eclipsed Snap’s user base and was on a
15 trajectory to vastly outnumber Snap’s users within months. Competition from Facebook
16 was the focus of a company-wide meeting held in January 2017 wherein an extensive
17 Q&A session, Snap’s senior management fielded numerous questions from Snap’s
18 beleaguered sales team about Instagram’s competition. The extremely adverse and
19 highly negative trend to Snap’s user growth and engagement caused by Instagram was
20 not disclosed in the Registration Statement and this omission rendered the Company’s
21 statements about user growth and engagement and the potential impact of competition
22 from other products materially false and misleading.
23         9.    As would be revealed shortly after the IPO, Facebook was eviscerating
24 Snap’s user growth and Snap’s growth had effectively stalled. This revelation would
25 come only after another bombshell involving a Snap whistleblower.
26         10.   On April 4, 2017, it was reported that a former Snapchat employee and
27 whistleblower, Anthony Pompliano, had moved to unseal a previously filed complaint
28 against the Company. The report revealed that according to newly-released details about

                                        3        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 9 of 107 Page ID #:9



 1 the complaint, the whistleblower alleged that Snapchat had misrepresented details about
 2 the popularity of its application to investors in the IPO. In response to this news, Snap’s
 3 share price fell approximately 7.3%.
 4         11.   Pompliano had been recruited from Facebook in September 2015 to help
 5 lead Snap’s user growth.       Upon joining the Company, he immediately set about
 6 evaluating Snap’s user metrics and their reporting and, according to the allegations in his
 7 complaint, found egregious deficiencies in the controls over Snap’s reporting of user
 8 metrics. His analysis revealed that Snap’s 2015 metrics were overstated and he brought
 9 this to senior management’s attention. He was then, reportedly, swiftly terminated and
10 after his departure, Snap’s senior management began to discredit him in the industry.
11 Pompliano filed a lawsuit against Snap in January 2017 in California state court which
12 was heavily redacted and largely under seal. Although the lawsuit was reported in the
13 press, Snap emphatically dismissed the lawsuit as that of “a disgruntled employee fired
14 for poor performance” and whose claims “were without merit.”
15         12.   An investor reviewing the Registration Statement would never have known
16 the existence of the Pompliano suit as it was not disclosed in the section of the
17 Registration Statement described “Pending Matters” even though that section
18 enumerated lawsuits against Snap that had been dismissed and were no longer pending.
19 And an investor trying to understand Snap’s risk disclosures, including the disclosure
20 that “real or perceived inaccuracies in [Snap’s user] metrics may seriously harm and
21 negatively affect our reputation and our business,” could never have understood that risk
22 to have already manifested in a filed whistleblower complaint by Pompliano which both
23 challenged the reliability of Snap’s reported metrics but also claimed credit for requiring
24 the restatement of Snap’s 2015 user metrics.
25         13.   Although silent about the Pompliano lawsuit, the Registration Statement
26 disclosed that it had restated Snap’s 2015 user growth data. As it would be later revealed,
27 once Pompliano’s lawsuit was unsealed after the IPO in April 2017, the need to restate
28 the 2015 metrics was among the numerous deficiencies that Pompliano had brought to

                                        4        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 10 of 107 Page ID #:10



 1 Snap’s attention. The revelation that Pompliano’s allegations were grounded in fact, and
 2 not just the allegations of a former disgruntled employee, shocked investors. As one
 3 market commentator noted, “for investors, though, whether or not Snap exaggerated the
 4 user number matters less at this point than the fact that Pompliano’s lower number turned
 5 out to be right.”
 6         14.   Following on the heels of this revelation, the true impact of Instagram on
 7 Snap’s growth began to be revealed to investors. On May 10, 2017, Snap reported its
 8 first quarterly results as a public company, disclosing only modest growth in the key
 9 performance metric, DAU, which it had touted as being vital to its success in its
10 Registration Statement. In response to this news, Snap’s stock dropped approximately
11 21% in a single day. Market commentators uniformly attributed Snap’s slowing user
12 growth to direct competition from Instagram. As one commentator wrote, “Compared to
13 early 2016, this growth rate sucks, and the change correlates with the rise of Instagram
14 Stories.”
15         15.   Despite its disappointing first quarter, as the truth about Instagram’s true
16 impact on Snap was being revealed and Pompliano’s allegations had become public,
17 Defendants sought to reassure investors about Snap’s prospects by emphasizing the
18 quality of Snap’s user engagement despite the quantity of those users being severely
19 impacted by Instagram. In doing so, Defendant Spiegel and Defendant Khan specifically
20 claimed that Snap’s user engagement was more organic than its competitors because it
21 did not employ “growth hacking”—efforts to artificially boost user engagement metrics
22 by driving traffic to the application through excessive user notifications—to drive user
23 growth.
24         16.   The powerful Wall Street banks that had helped take Snap public similarly
25 reiterated their rosy assessments for the Company’s future growth, muting the voices of
26 those who noted that without the rapid growth in user engagement promised in the
27 Registration Statement, Snap’s ability to monetize its platform and achieve profitability
28 was impossible. Indeed, Morgan Stanley continued to rate Snap as “overweight” with a

                                        5        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 11 of 107 Page ID #:11



 1 $28 price target.
 2         17.   Based on the Company’s false assurances, Snap’s stock continued to trade
 3 above the offering price. However, the truth about Snap began to be revealed on June 7,
 4 2017, when it was reported that based on data from SensorTower, a firm that tracks app
 5 analytics, worldwide downloads of Snapchat for the months of April and May 2017 were
 6 down 22% from the year prior, confirming that the image of Snap as a rapidly-growing,
 7 soon-to-be profitable business presented in the Registration Statement was just a mirage.
 8 On this news, Snap’s share price fell approximately 7.4%.
 9         18.   Based in part on this new, independent data calling into question Snap’s
10 prior representations to the market, on July 11, 2017, in a stunning announcement,
11 Morgan Stanley, the lead underwriter for Snap’s IPO abruptly downgraded the stock and
12 lowered its price target from $28 to $16, below the offering price. In support of this
13 sudden reversal, Morgan Stanley cited in part the recent data showing slowing growth in
14 new downloads of Snapchat. On this news, Snap’s share price fell an additional 8.9%.
15         19.   By the time Snap announced its second quarter results on August 10, 2017,
16 Snap’s stock was trading at only $13.77. When the Company announced that yet again,
17 growth in key user engagement metrics had been stagnant, it was clear that the trend that
18 had been concealed by Snap in the Registration Statement—Facebook’s eclipsing Snap’s
19 DAU and snapping up its advertisers—had fully materialized. Snap was not going to be
20 the social media powerhouse investors had been led to believe it would be. Moreover, in
21 a complete reversal of Snap’s claim that its user engagement metrics reflected organic
22 growth, an analyst on the earnings call queried whether Snap was “growth hacking”
23 notwithstanding Defendant Spiegel and Defendant Kahn’s explicit statements that Snap
24 did not engage in such practices. This time, in an about face, Spiegel confessed that push
25 notifications, i.e. growth hacking “it’s important for our business.”
26         20.   Snap’s share price fell an additional 14% on this news. This time, however,
27 analysts got the message, with one analyst noting that it was “skeptical of Snap’s
28 longevity, as the company lacks meaningful innovation in the face of significant

                                        6        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 12 of 107 Page ID #:12



 1 competitive pressure.”
 2         21.    As it now has become clear, Snap’s IPO was a race to capitalize on the
 3 market’s misconception that Snap was a viable and growing company before the truth
 4 about the actual threat Instagram posed became known. The only winners were the
 5 insiders who personally sold tens of millions of shares to unsuspecting investors and the
 6 underwriters who reaped immense fees.
 7         22.    As set forth in more detail herein, Plaintiffs bring this securities class action
 8 on behalf of Plaintiffs and all purchasers of Snap common stock between March 2, 2017
 9 and August 10, 2017, inclusive (the “Class Period”), including those who purchased Snap
10 common stock traceable to the registration statement and prospectus incorporated
11 therein, issued in connection with the Company’s March 3, 2017 IPO Registration
12 Statement. This action asserts violations of the Securities Act of 1933 (the “Securities
13 Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”), as well as SEC
14 Rule 10b-5 promulgated thereunder.
15 II.     JURISDICTION AND VENUE
16         23.    The claims asserted herein arise under §11 and §15 of the 1933 Act (15
17 U.S.C. §77k and §77o) and §10(b) and §20(a) of the Exchange Act (15 U.S.C. §78j (b)
18 and §78t (a)) and Rule 10b-5 promulgated thereunder (17 C.F.R. §240.10b-5).
19         24.    Jurisdiction is conferred by 28 U.S.C. §1331 and §22 of the Securities Act
20 and §27 of the Exchange Act.
21         25.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and §22 of
22 the Securities Act as certain of the Defendants reside, are headquartered, and/or maintain
23 operations, in this District. Defendants’ wrongful acts also arose in and emanated from,
24 in part, this District, including the dissemination of materially misleading statements into
25 this District and the purchase of the Company’s common stock by members of the Class
26 (defined herein) who reside in this District.
27         26.    In connection with the acts, transactions, and conduct alleged in this
28 Complaint, Defendants directly and indirectly used the means and instrumentalities of

                                        7        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 13 of 107 Page ID #:13



 1 interstate commerce, including the United States mail, interstate telephone
 2 communications, and the facilities of a national securities exchange.
 3 III.    PARTIES TO PLAINTIFF’S CLAIMS UNDER THE EXCHANGE ACT
 4         A.    Plaintiffs
 5         27.   Plaintiff Sharmilli Ghosh is an individual investor who purchased Snap
 6 common stock pursuant and/or traceable to the March 2, 2017 IPO as described in the
 7 certification attached hereto, and was damaged thereby.
 8         28.   Plaintiff Howard Weisman is an individual investor who purchased Snap
 9 common stock pursuant and/or traceable to the March 2, 2017 IPO as described in the
10 certification attached hereto, and was damaged thereby.
11         29.   Plaintiff Irland James Stewart is an individual investor who purchased Snap
12 common stock pursuant and/or traceable to the March 2, 2017 IPO as described in the
13 certification attached hereto, and was damaged thereby.
14         B.    Exchange Act Defendants
15               1.    Snap Inc.
16         30.   Snap, a Delaware corporation headquartered in Venice, California, is a self-
17 described “camera company” whose primary product is a free mobile chatting
18 application, Snapchat. Snap, trades on the New York Stock Exchange (“NYSE”) as
19 “SNAP,” generates revenue by growing user engagement of Snapchat and delivering
20 advertisements to Snapchat users. In 2012, the parent company of Snapchat incorporated
21 as Snapchat, Inc. In 2016, Snapchat, Inc. changed its name to Snap, Inc.
22               2.    Executive Defendants
23         31.   Defendant Evan Spiegel (“Spiegel”) is one of the co-founders of Snap and
24 has been a director and the Company’s CEO since its founding. Spiegel signed the false
25 and misleading Registration Statement, and throughout the Class Period, made
26 statements in Company releases, conference calls, and other public forums as alleged
27 herein.
28         32.   Defendant Robert Murphy (“Murphy”) is one of the founders of Snap and

                                        8        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 14 of 107 Page ID #:14



 1 has been a director and the Company’s Chief Technology Officer since its founding.
 2 Murphy signed the false and misleading Registration Statement and throughout the Class
 3 Period, made statements in Company releases, conference calls, and other public forums
 4 as alleged herein.
 5         33.    Defendant Andrew Vollero (“Vollero”) has been Snap’s Chief Financial
 6 Officer since 2016. Vollero signed the false and misleading Registration Statement and
 7 throughout the Class Period, made statements in Company releases, conference calls, and
 8 other public forums as alleged herein.
 9         34.    Defendant Imran Khan (“Khan”) has been Snap’s Chief Strategy Officer
10 since January 2015. Prior to joining Snap, Khan was head of global internet and US
11 entertainment equity research at JP Morgan and then joined Credit Suisse as an
12 investment banker. Throughout the Class Period, Khan made statements in Company
13 releases, conference calls, and other public forums as alleged herein.
14         35.    The Defendants referenced above in ¶¶ 31-34 are collectively referred to
15 herein as the “Executive Defendants.”
16         36.    The Executive Defendants, because of their high-ranking positions and
17 direct involvement in the everyday business of the Company, directly participated in the
18 management of the Company and had the power and authority to control the contents of
19 Snap’s reports to the SEC, press releases, and presentations to securities analysts and
20 investors. Moreover, Defendants Spiegel and Murphy held the most powerful leadership
21 roles within the Company (as CEO and then CTO, respectively), throughout the entire
22 duration of the fraud; indeed, both Spiegel and Murphy had occupied central roles within
23 the Company since they co-founded Snapchat in 2011. All of the Executive Defendants
24 were directly involved in controlling the content of, and in drafting, reviewing, publishing
25 and disseminating the false and misleading statements and information alleged in this
26 Complaint.
27         37.    Together with Snap, the Executive Defendants are collectively referred to
28 as the “Exchange Act Defendants.”

                                        9        Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 15 of 107 Page ID #:15



 1 IV.     RELEVANT NON-PARTIES TO PLAINTIFF’S CLAIMS
 2         38.   Anthony Pompliano (“Pompliano”) is a former Snap employee and
 3 whistleblower who alleges that Snap misrepresented its user engagement metrics to
 4 investors, the public, and advertisers. In a retaliatory discharge and whistleblower case
 5 filed in California state and federal courts, he has alleged that Snap lacked a functioning
 6 system of internal controls over user engagement data, that it relied on user engagement
 7 data it knew to be inaccurate, and suppressed evidence calling into question the integrity
 8 of its data. Pompliano is a decorated Iraqi war veteran and a leading expert in the
 9 specialized field of developing and testing growth strategies for social media internet
10 companies. Pompliano was specifically recruited by Snap from Facebook, as part of its
11 effort to attract talented individuals who could help increase user engagement. Prior to
12 joining Snap in September 2015, Pompliano co-founded two successful start-up
13 companies, including a leading social intelligence company specializing in demographic
14 and psychometric measurement. In February 2014, Pompliano was recruited to join
15 Facebook, where he led the Growth & Engagement initiatives for one of Facebook’s
16 major business units, its “Pages” division, which is the modern day social-media
17 equivalent of the yellow pages.
18         39.   Former Employee 1 (“FE 1”) is a former Regional Director of Sales and
19 Marketing who worked at Snap between mid-2015 and early-2017. FE 1 supervised a
20 team of approximately twelve employees whose job it was to pitch Snapchat to major
21 advertisers in order to sell ad space. FE 1 revealed that, from the second and third
22 quarters of 2016 until the time FE 1 left Snap in the first quarter of 2017, there was an
23 ongoing concern within Snap regarding Instagram and its effect on Snap’s ability to
24 compete for advertisers. FE 1 revealed that after Instagram launched its Stories function,
25 concerns about Instagram and Snap’s ability to compete came up in the sales team’s
26 conversations with advertisers. FE 1 revealed that these concerns were expressed to
27 Snap’s executive management, who responded in the form of an internal Company memo
28 which FE 1 explained attempted to summarily minimize the risk of competition by

                                        10       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 16 of 107 Page ID #:16



 1 claiming that Facebook has always been Snap’s competitor and Snap had survived thus
 2 far.
 3         40.    Former Employee 2 (“FE 2”) is a former salesperson in Brand Partnerships
 4 at Snapchat. FE 2 worked in a regional office of approximately 10 employees between
 5 January and June 2017. FE 2 revealed that Snap held a company-wide meeting in January
 6 2017 during which numerous employees expressed concerns to Spiegel and other senior
 7 executives about competition from Facebook and the impact it was having on Snap’s user
 8 growth and engagement and the ability to monetize its platform. According to FE 2,
 9 Spiegel dismissed such concerns. However, throughout FE 2’s employment at Snap,
10 advertisers expressed consistent concerns about Snap’s ability to compete with
11 Facebook, and specifically with Instagram’s replication of popular Snapchat features
12 including Stories. In the face of such concerns, FE 2 revealed that Snap’s internal sales
13 projections and assumptions regarding the Company’s ability to grow and monetize its
14 platform were not realistic.
15 V.      VIOLATIONS OF THE EXCHANGE ACT
16         A.     Snap’s Journey from Novelty to Multi-Billion Dollar IPO
17                1.    Venture Capital Firms Bankroll Snap’s Rise to Prominence
18         41.    Snap began in 2011 as a picture messaging application for the iPhone called
19 “Snapchat.” Snapchat’s primary innovation over other messaging applications was that
20 it enabled users to send disappearing messages or “Snaps” that were visible for only ten
21 seconds. This “ephemerality” made Snapchat unique in the minds of its users and led to
22 widespread adoption among younger demographics.
23         42.    As Snapchat grew in popularity, Snap added additional features to the
24 application, such as video messaging, and expanded its reach to other mobile operating
25 systems, including Android. By 2013, Snap boasted of having 1 million DAU on its
26 application.
27         43.    Snapchat’s dramatic early growth was funded by investments from venture
28 capital firms seeking to reap astronomical returns on the next social media startup. In

                                        11       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 17 of 107 Page ID #:17



 1 2012 and 2013, Snap raised over $162 million in five rounds of fundraising.
 2         44.   Fueled in part by this new capital, Snap continued to add additional features
 3 to Snapchat throughout 2013 and 2014 in an effort to attract new users and boost
 4 engagement among users, including a “Stories” function that enabled users to tell
 5 narratives using different snaps, a “Chat” function enabling users to exchange text and
 6 video messages, and “Geofilters,” allowing users to enhance snaps with location-specific
 7 artwork.
 8         45.   By July 2015, Snap reportedly had 100 million DAU on Snapchat.
 9 Snapchat’s rapid growth coincided with an effort by Snap to monetize Snapchat’s
10 popularity through the introduction of paid advertisements, including “Brand Stories”
11 whereby advertisers created promotional snaps for display on the application.
12         46.   In an effort to further grow its user base and increase revenues, Snap added
13 new features to Snapchat throughout 2015 and 2016, including augmented-reality
14 “lenses,” which are interactive animations overlaid on a person’s face or background
15 enabling the creation of whimsical self-portraits, as well as voice and video calling and
16 group chat functions. The addition of these new features propelled Snap’s rising
17 popularity. In the months leading up to its IPO, Snap reportedly had 150 million DAU
18 on Snapchat.
19         47.   However, the additional functionality Snap added to Snapchat did not come
20 cheaply. In 2014, Snap raised $485 million in a single round of fundraising. Snap raised
21 an additional $200 million in funding in 2015, followed by a whopping $1.8 billion in
22 2016.
23         48.   Snap’s strategy of luring new investors with the promise of exponential
24 returns once the Company went public was successful for a time. In total, Snap raised
25 approximately $2.6 billion in funding from venture capital firms in the years leading up
26 to its IPO.
27         49.   While these heavy investments appeared to be paying off, as Snap’s user
28 base grew and as its platform and products became more sophisticated, so did its

                                        12       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 18 of 107 Page ID #:18



 1 operating costs. As reported in the Registration Statement, Snap’s net losses in the two
 2 years preceding its IPO increased from $372.9 million in 2015 to $514.6 million in 2016.
 3 Furthermore, as of December 31, 2016, Snap had an accumulated deficit of $1.2 billion.
 4         50.   Snap’s consistent stream of venture capital allowed the Company to paper
 5 over these losses and continually roll out new product innovations in order to attract and
 6 retain users. However, by 2016, the Company was desperately in need of new sources
 7 of capital.
 8               2.     The Importance of User Engagement Metrics
 9         51.   For a social media startup like Snap, maintaining and growing the popularity
10 of its application is essential. Without consistent user engagement, an application like
11 Snapchat is little more than a novelty. With it, Snapchat provides a platform for
12 advertisers to reach a coveted demographic: young, affluent consumers.
13         52.   As Snap stated in the Registration Statement: “We assess the health of our
14 business by measuring Daily Active Users because we believe that this metric is the most
15 reliable way to understand engagement on our platform.” Snap added that “Daily user
16 engagement with our products is a critical component to our business because it
17 influences our advertising inventory as well as our expenses.”
18         53.   In order to effectively monetize its user engagement, Snapchat must be able
19 to demonstrate the popularity of its product.        Snap’s main source of revenue is
20 advertising. In the “Risk Factors” of the Registration Statement, Snap stated that
21 “Substantially all of our revenue is generated from third parties advertising on Snapchat,
22 a trend that we expect to continue. For the years ended December 31, 2015 and 2016,
23 advertising revenue accounted for 98% and 96% of total revenue, respectively.”
24         54.   Advertising revenue is driven by the total number of users on the platform
25 and, even more importantly, the level of engagement of such users. Thus, the more often
26 users are on the platform to view advertisements (the more engaged users are), the higher
27 Snap’s advertising revenues.
28         55.   As Snap stated in the Registration Statement:

                                        13       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 19 of 107 Page ID #:19



 1           Our strategy is to invest in product innovation and take risks to improve our
             camera platform. We do this in an effort to drive user engagement, which we
 2           can then monetize through advertising. We use the revenue we generate to
             fund future product innovation to grow our business.
 3
 4           56.    DAU is widely viewed as one of the most important (if not the most
 5 important) key performance indicator in the social media industry. It is used, among
 6 other things, to measure an application’s growth, rate of user retention, depth of user
 7 engagement, and to help create strategies for improving such core metrics, which is
 8 critical to success. Given the importance of an application’s DAU and other user
 9 engagement metrics, it is standard industry practice to employ sophisticated data
10 analytics methods and testing to ensure the validity of these metrics and to develop
11 intelligent strategic growth and user engagement initiatives based on analyses of the
12 numbers.
13           57.    As Snap shifted its focus from attracting venture capital to marketing itself
14 to the broader investing public, the need to demonstrate its growing user engagement
15 became paramount. Snap emphasized this fact in the Registration Statement, stating that
16 “Our user metrics and other estimates are subject to inherent challenges in measurement,
17 and real or perceived inaccuracies in those metrics may seriously harm and negatively
18 affect our reputation and our business.”1
19           58.    As a result, accurate information about the number of users and user
20 engagement was essential for potential investors in Snap to understand the Company’s
21 ability to grow its revenues. However, the transparency and disclosure that came along
22 with becoming a public company contrasted sharply with Snap’s culture of secrecy and
23 siloed business structure it had built around Spiegel.
24                  3.    Snap’s Culture of Secrecy
25           59.    In contrast to many tech startups, Snap has historically been a secretive
26 Company. As reflected in news reports, Company insiders describe Snap as having “a
27
28   1
         Unless otherwise indicated, all emphasis is added.
                                           14       Case No. 18-cv-9587
         CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 20 of 107 Page ID #:20



 1 culture of extreme secrecy” driven by Spiegel, who “reportedly communicates with his
 2 executives via disappearing Snap messages.” Maya Kosoff, “Why is Snapchat Being So
 3 Secretive About Its I.P.O.” Vanity Fair (Jan. 17, 2017). Employees described the
 4 Company as “siloed,” noting that “Snap doesn’t hold the all-hands meetings typical of
 5 other Silicon Valley companies to explain strategy and keep everyone abreast of news at
 6 the company.” Id.
 7         60.   As recounted in one article, “Because of how he has structured the
 8 organization into siloed groups that rarely interact with each other, only Spiegel, his most
 9 senior executives, and a handful of close confidants have more than a small picture of the
10 company’s future roadmap.” Alex Heath, “The Cult of Evan: What life is like inside
11 Snap right now,” Business Insider (Aug. 1, 2017). The profile of Spiegel described Snap
12 as “an Evan Spiegel project” based on his “centralized, unfettered control,” which
13 fostered a “secretive, contrarian culture that has come to define the company.”
14         61.   Another article summed it up: “That’s the way things work at Snap, an ultra-
15 secretive organization where employees are unlikely to know the goals or strategy of
16 other teams. The only person who knows the full picture of the company’s next steps is
17 Spiegel, whose prickly opinions about privacy have propelled Snap’s trajectory.” Sarah
18 Frier and Alex Barinka, “Can Snapchat’s Culture of Secrecy Survive an IPO?”
19 Bloomberg (Jan. 17, 2017). These accounts are corroborated by many other profiles of
20 Snap and its leader. As Business Insider noted, rather than being governed by established
21 protocols, “The power and respect you possess within Snap is largely determined by one
22 factor: How close you can get to the sun. And the sun is Evan Spiegel.” Alex Heath,
23 “The Cult of Evan: What life is like inside Snap right now,” Business Insider (Aug. 1,
24 2017).
25         62.   In an October 8, 2016 profile of the Company based on “more than a dozen
26 current and former employees,” Business Insider reported:
27         At Snapchat, which recently renamed itself SnapInc., secrecy and upheaval
           come with the job. Evan Spiegel, the 26-year-old cofounder and CEO, moves
28         across the company’s network of Venice Beach outposts in a black Range
           Rover, flanked by his security detail. New employee orientations begin with
                                        15       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 21 of 107 Page ID #:21



 1         a Fight Club-like list of forbidden topics of discussion. And internal projects
           blossom out of nowhere—and vanish suddenly—without explanation.
 2
 3         63.   The report quoted a former Snap executive as stating that “Nothing happens
 4 there without Evan [Spiegel]’s stamp of approval.”
 5         64.   In keeping with Snap’s culture of secrecy built around Spiegel, Snap
 6 jealously guarded all details about its intended IPO. As one report detailed in January
 7 2017, after details of Snap’s IPO leaked, including its reported $25 billion valuation, “the
 8 social-media giant [] enforced a virtual lockdown on company information.”
 9         65.   As confirmed by FE 2, Snap’s culture of secrecy extended to its user
10 engagement data. FE 2 confirmed that Snapchat user information such as rates of
11 downloads was locked away in one unit and that that Snapchat was secretive about such
12 information. According to FE 2, Snap’s sales employees were not provided evidence of
13 any third party verification of the information. The only metrics available to Snap’s sales
14 teams was that which was given to them periodically for sales purposes. This general
15 data was accessible through an internal system. There were two types of data. One set
16 was available to be distributed to those who had not signed a non-disclosure agreement
17 (“NDA”), and additional higher level data for those who had signed a NDA. The types
18 of data Snap made available to sales personnel included DAU and information about user
19 ages and locations.
20               4.      Snap’s Rapid Growth Is Marred by Allegations of Unreliable
21                       User Metrics
22         66.   Snap’s IPO, and the valuation ascribed to it, was predicated on the user
23 engagement and growth data published for the first time by Snap in the Registration
24 Statement. This is precisely the data that was exclusively within the close circle of
25 confidantes and insiders controlled by Spiegel.
26         67.   Pompliano is one of very few people who was allowed into the circle of
27 people that had insight into Snap’s user metrics.
28         68.   As Pompliano would later allege, in September 2015, a mere 17 months

                                        16       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 22 of 107 Page ID #:22



 1 before Snap filed for its IPO, Snap lacked a reliable system for measuring its critical user
 2 engagement metrics, leading to overstated metrics. For example, while it is standard
 3 industry practice to employ user growth and engagement teams to test key user
 4 engagement metrics, Pompliano alleges that Snap failed to do so.
 5         69.   After being hired by Snap to develop and grow Snap’s user base and user
 6 engagement, Pompliano alleges that he discovered within Snap an institutional aversion
 7 to properly analyzing user engagement data. Pompliano’s analysis of Snap’s user
 8 metrics, which he conducted upon his arrival at Snap in September 2015, revealed that
 9 among other things, the third party platforms Snap used to measure DAU were known to
10 be inaccurate, and had been so historically.          Despite these known inaccuracies,
11 Pompliano alleges that Snap overstated its DAU by relying on a DAU measurement
12 obtained from a third party provider which was known to produce inflated DAU numbers.
13 Pompliano alleges that when he brought his specific findings regarding the inflation of
14 Snap’s user metrics among other concerns to Snap’s senior management, including
15 Spiegel, he was fired and retaliated against in response. This prompted Pompliano to
16 commence a lawsuit against Snap two months prior to the IPO, which was largely filed
17 under seal.
18         70.   Pompliano’s lawsuit was not identified or described in the Registration
19 Statement. Instead, in the Registration Statement, Snap disclosed that it had changed the
20 provider for its user engagement data, disclosing that “In the past [the Company] relied
21 on third-party analytics providers to calculate [its] metrics.” The Registration Statement
22 explained that “before June 2015, we used a third party that counted a Daily Active User
23 when the application was opened or a notification was received via the application on
24 any device.” According to Snap, this measurement method inflated DAU numbers by
25 4.8%, necessitating a reduction in pre-June 2015 DAU numbers. However, nowhere in
26 the Registration Statement did Snap disclose that this reduction in its user metrics was
27 one of a number of issues that Pompliano had brought to the Company’s attention, that
28 Snap had fired Pompliano and Pompliano had brought suit against the Company for

                                        17       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 23 of 107 Page ID #:23



 1 retaliation. The detailed facts alleged by Pompliano were filed under seal in January
 2 2017 and would remain under seal until April 2017, after the IPO.
 3         71.   As Pompliano’s original suit alleged, the historical inaccuracy of Snap’s
 4 user engagement data was not limited to DAU, and extended beyond the 4.8% inflation
 5 of DAU numbers disclosed in the Registration Statement. For example, Pompliano
 6 alleged that Snap was also misrepresenting the rate of DAU growth in the 4th quarter of
 7 2015. Rather than experiencing double-digit month-over-month DAU growth as Snap
 8 claimed, Pompliano alleged that his investigation revealed that Snap’s DAU growth rate
 9 actually ranged from 1% to 4% per quarter. Furthermore. Pompliano alleged that Snap
10 had falsely represented to advertisers, investors, and others that it had achieved 100
11 million DAU on Snapchat when, at the time, it had yet to achieve this important user
12 growth milestone.
13         72.   Moreover, Pompliano alleged that his investigation into Snap’s historical
14 user data revealed a systemic failure of Snap’s internal controls over user engagement
15 data that led Snap to inaccurately report other metrics, including Snapchat’s registration
16 flow completion rate (the percentage of users who complete the Snapchat registration
17 process after starting it) and user retention rate (the percentage of users who continue to
18 use the application after 7 days). With respect to both of these metrics, Pompliano alleged
19 that Snap’s management was grossly overstating the adoption rate of its product among
20 new users. For example, whereas Snap represented that 87% of potential users completed
21 the registration process, Pompliano alleged that the data showed that the number was
22 actually less than 40%. Furthermore, whereas Snap represented that it was losing around
23 60% of its users after 7 days, the data showed that its retention rate was actually closer
24 to 20%.
25         73.   According to Pompliano, the alleged unreliability of Snap’s user
26 engagement data was known to Snap senior management, as he had raised the issue to
27 Spiegel, Vollero, and other senior executives. Specifically, Pompliano alleged that when
28 he raised the unreliability of these user metrics, Snap’s Vice President of

                                        18       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 24 of 107 Page ID #:24



 1 Communications and CFO, Defendant Vollero, acknowledged the user engagement
 2 metrics were unreliable. Moreover, Spiegel allegedly dismissed the importance of
 3 maintaining the integrity of user data and the accuracy of the Company’s public
 4 representations, stating that “it was no big deal that Snapchat’s public statements that it
 5 had over 100 million DAU were false.”
 6         74.   In sum, Pompliano’s detailed allegations—which were known to
 7 Defendants before the Registration Statement was filed—raised questions about the
 8 integrity of Snap’s critical user engagement data, and suggested a tone at Snap set by
 9 Spiegel and Vollero of tolerance of internal control failures involving the fundamental
10 metrics upon which Snap’s enterprise was based, and also retaliation against those who
11 questioned these deficiencies.
12               5.     Facebook Releases a Competing Product Six Months Before the
13                      IPO Which Undisclosed to Snap’s Investors, Has an Immediate
14                      and Dramatic Impact on Snap’s Growth
15         75.   One of Snap’s principal competitors is Facebook. In November 2013,
16 driven by declining usage rates among teens, Facebook offered $3 billion to purchase
17 Snap, which was then a fledgling company with little revenue. Spiegel rebuffed the offer.
18 Having failed to acquire the competing platform, Facebook sought to replicate
19 Snapchat’s most popular features, including its popular image and location filters that
20 helped fuel Snap’s rapid growth. In December 2013, Facebook launched Instagram
21 Direct, a private photo-sharing and messaging service for Instagram that sought to
22 compete with the popularity of Snapchat’s direct messaging features.
23         76.   The turning point came in August 2016, when Instagram released its own
24 version of Snapchat’s wildly popular “Stories” feature, which allows users to share
25 multiple photos and videos in a slideshow format.           Bearing the identical name,
26 Instagram’s Stories was a virtual clone of Snapchat Stories.
27         77.   Facebook’s mimicry of Snapchat went beyond copying popular Snapchat
28 features. Instagram sought to deprive Snap of the essential characteristic that had defined

                                        19       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 25 of 107 Page ID #:25



 1 the Company since its founding: the ephemeral aesthetic. One of the key innovations for
 2 Instagram’s users in 2016 was that Instagram added “ephemeral” photo and video
 3 messaging capabilities to Instagram Direct, and disappearing posts to Instagram Stories,
 4 thus replicating the core functionality that Snapchat used to distinguishing itself from its
 5 competitors. As Snap stated in the Registration Statement, “Snaps are deleted by default,
 6 so there is a lot less pressure to look pretty or perfect when creating and sending images
 7 on Snapchat.”
 8         78.    In a November 2016 interview with TechCrunch, Instagram explained why
 9 it added “ephemerality” to the range of clone features it had lifted directly from Snapchat:
10         “We pivoted” Instagram’s head of product Kevin Weil tells me. Instagram
           should be all of your moments, not just your highlights.” Since the new Live
11         and Direct content self-destructs, Instagram hopes users will be less concerned
           about how they look or if they’re doing something cool.”
12
13         The intent could not have been clearer: Instagram was adopting wholesale the key
14 aesthetic Snapchat had used to distinguish itself from its social media peers.
15         79.   Undisclosed to investors in Snap’s IPO, Facebook’s multifaceted replication
16 strategy had an immediate and dramatic impact on Snapchat’s user growth and
17 engagement. As investors would later learn, in the six months preceding the IPO,
18 Instagram had caused a dramatic decline in Snap’s DAU growth and other user metrics.
19 As was reported by Forbes in April 2017, after the IPO:
20         Snapchat has reigned as the kin[g] of ephemeral video since its founding, but
           Instagram recently stepped in to take [its] shot. In August 2016, years after
21         Snapchat first released Stories, Instagram released its own version with
           Instagram Stories. This allowed users to share multiple photos and videos in
22         a slideshow format. It was basically a clone of Snapchat Stories, but even
           though it was later to the party, engagement quickly started to tip in
23         Instagram’s favor.
24         A report on TechCrunch found that Snapchat Stories view counts dipped by
           15-40 percent after Instagram Stories launched, and posting volume
25         declined as well. Meanwhile, Instagram view counts soared, and most
           influencers have seen engagement rates that are 3-5x higher on Instagram than
26         on Snapchat. Within six months, Instagram Stories hit 150 million daily
           users, which is only slightly less than the number of daily active users for
27         Snapchat’s entire app. In early April, Facebook announced that Instagram
           Stories had reached 200 million daily active users (DAUs) and the media
28         quickly piped to say that Instagram had “officially crushed Snapchat” and
           Snapchat was “dead.”
                                        20       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 26 of 107 Page ID #:26



 1         80.   Former employees confirm that it was known within Snapchat that
 2 Instagram Stories was responsible for Snap’s decline user growth and engagement.
 3 Moreover, the threat of competition by Instagram led Snap’s customers to question the
 4 value of Snapchat as a platform for advertising, concerns which were directly
 5 communicated to Snap’s senior management prior to the IPO.
 6         81.   For example, FE 1 revealed that from the second and third quarters of 2016
 7 until the time FE 1 left Snap in the first quarter of 2017, there was an ongoing and
 8 widespread concern within Snap regarding Instagram’s effect on Snap’s ability to
 9 compete for advertisers.     FE 1 described how sales teams were nervous because
10 Instagram came up in conversations with Snap’s major advertising clients, particularly
11 after Instagram Stories was launched, and the concern about Instagram was always in the
12 background in such conversations. FE 1 stated that it was known internally at Snap that
13 Facebook was spending a lot of money on Instagram in order to compete with Snapchat.
14 FE 1 revealed that after Instagram launched its Stories function, concerns about
15 Instagram and Snap’s ability to compete specifically came up in the sales team’s
16 conversations with advertisers.
17         82.    FE 1 stated that in light of Instagram’s release of Stories, Snap’s pitch to
18 advertisers centered on Snapchat’s authenticity. FE 1 added that advertisers were told
19 that Snapchat was on an upward trajectory and the advertisers wouldn’t want to miss the
20 chance to get in on it. FE 1 noted that these claims were often met with skepticism.
21         83.   FE 1 explained that the sales team’s concerns were relayed to Snap’s
22 executive management.        FE 1 stated that sales personnel told Snap’s executive
23 management that Snap had to respond to Instagram’s Stories launch and asked what they
24 should say to advertisers. In response, Snap released a statement internally to the
25 Company’s employees responding to this concern. FE 1 stated that this statement by
26 executive management simply touted Snap’s ability to innovate and summarily dismissed
27 the concerns about competition.
28         84.   FE 2 described a January 2017 company-wide meeting held in an airplane

                                        21       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 27 of 107 Page ID #:27



 1 hangar in Santa Monica, which FE 2 characterized as an attempt to host an Apple-style
 2 town hall for all employees. At the company-wide meeting, Spiegel held a Q&A session
 3 in which he fielded numerous questions from Snap employees concerned about the
 4 Company’s ability to compete with Instagram and the negative sentiment about Snapchat
 5 expressed to sales staff from advertisers. FE 2 recalled that these concerns were met with
 6 a dismissive attitude and a vague call to execute on the Company’s strategy and not worry
 7 about Facebook. FE 2 also recalled the company-wide memo from Spiegel that sought
 8 to summarily dismiss the concerns expressed by employees about the impact of
 9 competition from Facebook.
10         85.   FE 2 revealed that in contrast to management’s dismissive attitude, Snap
11 sales personnel were left to convince skeptical advertisers of the value of investing in
12 Snap’s platform, whose effectiveness was unproven, instead of Facebook or Instagram,
13 with which advertisers were familiar and more confident in their return on investment.
14 FE 2 revealed that in light of the consistent concerns expressed by Snap’s advertising
15 customers about the value of Snap’s platform, Snap’s internal sales projections and
16 assumptions about their ability to grow and monetize their platform were unreasonable.
17 For example, FE 2 revealed that sales teams in different regions, including Dallas, New
18 York, and Chicago were unable to meet the Company’s sales targets, which assumed
19 continued exponential growth.
20         86.   These accounts are corroborated by new reports published after the IPO,
21 which revealed that internally at Snap there was widespread anxiety over Snap’s inability
22 to compete with Facebook. For example, as recounted in a Business Insider profile of
23 Spiegel published months after the IPO in August 2017:
24         Around the time of Snap’s initial public offering in early March, employees
           got a rare chance to ask the CEO, Evan Spiegel, anything on their minds.
25
           Unlike the “town hall” meetings at Google, Facebook, and other tech
26         companies, the Q&A at Snap was a written affair. Using a shared document,
           employees submitted questions to the company’s 27-year-old leader.
27
           The result revealed a common anxiety: About one dozen of the questions were
28         a variation of whether employees should worry about Snapchat’s competitors,
           particularly Facebook and Instagram, which appeared to be crimping
                                        22       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 28 of 107 Page ID #:28



 1         Snapchat’s rapid growth.
 2         87.    Consistent with the accounts of Snap former employees, the report revealed
 3 that Spiegel minimized the risk of competition from Instagram, dismissing the concerns
 4 of his employees:
 5         Spiegel’s responses were short, and the one-word answer “no” was all that
           was written next to some of the queries, according to multiple people with
 6         knowledge of the document. Other answers of Spiegel’s explained how
           employees should not think about the competition and should instead focus
 7         on delivering the best products and on innovating.
 8                6.     Faced with Declining User Growth and Engagement, Snap
 9                       Rushes to Go Public
10         88.    Faced with aggressive competition from Facebook, Snap’s window of
11 opportunity to take the Company public at the highest possible valuation was closing,
12 and so Defendants raced to bring Snap public.
13         89.    In an October 8, 2016 article, Business Insider noted that “For now,
14 momentum continues to swing in Snap’s favor, despite increased pressure from rivals
15 like Facebook-owned Instagram.” However, the article noted that “Snapchat’s position
16 as the hottest app in tech could become precarious if it ever hits a plateau in user growth.”
17         90.    Snap’s sudden rush to go public did not go unnoticed. For example, in a
18 November 16, 2016 article, Fortune wondered “Why Is the Most Secretive Company in
19 Such a Hurry to Go Public?” questioning why “the most secretive company in the world
20 wants to force itself to start sharing.”
21         91.    Snap’s eagerness to tap into public investors as a source of capital surprised
22 even its own venture capital backers. For example, in a February 2, 2017 interview with
23 Forbes, General Catalyst partner Hemant Taneja, whose firm invested $10.5 million in
24 Snap beginning in 2013, acknowledged that the IPO “definitely happened faster than I
25 thought” and that he was surprised that “they’re going to go tap the public markets
26 already.”
27         92.    Market analysts at the time of the IPO also noted that Snap’s decision to go
28 public came much earlier than its social media peers such as Facebook and Twitter in

                                        23       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 29 of 107 Page ID #:29



 1 terms of their monetization of their user base and overall profitability.
 2         93.   Fortunately for Snap, its IPO was hotly-anticipated among investment
 3 banks, in part because 2016 represented a low-point for IPO activity in the U.S., with the
 4 least number of new companies going public since the financial crisis. Moreover, Snap
 5 was the first U.S.-based social-media company to go public since Twitter, Inc. in 2013.
 6 Snap thus found willing counterparts in the Wall Street investment banks who agreed to
 7 tout Snap to investors in exchange for lucrative commissions.
 8         94.   The Los Angeles Times summed up the frenzy surrounding Snap’s IPO on
 9 October 7, 2016, stating: “For years, Los Angeles’ tech industry has been waiting for its
10 big day: image-sharing app Snapchat’s initial public offering.          Now the region’s
11 engineers and investors may finally be able to start circling dates on the calendar.”
12         B.    Snap’s IPO
13         95.   On February 2, 2017, Snap filed a preliminary version of the registration
14 statement and prospectus with the SEC on Form S-1, and filed amendments thereto on
15 Form S-1/A on February 2, 2017, February 9, 2017, February 16, 2017, and February 27,
16 2017, respectively. The Registration Statement was signed by the Executive Defendants
17 and was declared effective by the SEC on March 1, 2017.
18         96.   In contrast to Snap’s early investors and the Wall Street banks that
19 shepherded Snap to its IPO, average investors were left to rely on Snap’s public filings
20 in order to assess the risks of their investment. Unfortunately for these investors, Snap’s
21 Registration Statement painted a false portrait of a quickly growing Company on the
22 verge of sustained, profitable growth. In doing so, the Registration Statement failed to
23 disclose the known impact that Instagram’s clone Stories function was having on Snap’s
24 user growth and engagement. Moreover, Defendants failed to disclose Pompliano’s
25 detailed, credible allegations, filed under seal in January 2017, regarding Defendants’
26 knowing misrepresentation of its user engagement metrics and severe internal controls
27 deficiencies, rendering its risk disclosures regarding its user engagement metrics
28 materially false and misleading.

                                        24       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 30 of 107 Page ID #:30



 1              1.    The Registration Statement Falsely Touts Snapchat’s Rapid
 2                    Growth and Conceals the Known Impact Instagram’s Stories had
 3                    on Snap’s User Growth and Engagement
 4        97.   The Registration Statement touted the fact that Snap “had 158 million Daily
 5 Active Users on average in the quarter ended December 31, 2016, an increase of 48% as
 6 compared to our Daily Active Users in the quarter ended December 31, 2015.”
 7        98.   The Registration Statement included the following chart on DAU growth
 8 showing the above growth quarterly growth trends:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22        99.   In addition, the following chart in the Registration Statement illustrated
23 Snap’s quarterly growth trend in DAUs separately for North America, Europe and the
24 Rest of the World:
25
26
27
28

                                        25       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 31 of 107 Page ID #:31



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         100. The geographical breakdown Snap provided is especially significant,
12 because as Snap stated in the Registration Statement, “Our products often require
13 intensive processing and generate high bandwidth consumption by our users. As a result,
14 our users tend to come from developed countries with high-end mobile devices and high-
15 speed cellular internet.” Further, Snap stated in the Registration Statement that “We
16 expect growth to continue to come from developed markets with readily available high-
17 speed cellular internet and high-end mobile devices because we prioritize our investment
18 in product innovation that often requires a lot of bandwidth and intensive processing.”
19       101. In explaining the data provided in the Registration Statement, Snap assured
20 investors that while “[t]he rate of net additional Daily Active Users was relatively flat in
21 the early part of the quarter ended December 31, 2016,” the Company’s user growth had
22 “historically experienced lumpiness in the growth of our Daily Active Users” and
23 “accelerated in the month of December.” Snap explained this relatively flat DAU
24 growth as being “primarily related to accelerated growth in user engagement earlier in
25 the year, diminished product performance, and increased competition.” However, Snap
26 qualified that “We believe that diminished product performance and increased
27 competition especially impacted the growth of our Daily Active Users outside of North
28 America and Europe.”

                                        26       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 32 of 107 Page ID #:32



 1         102. The Registration Statement emphasized that with respect to DAU growth in
 2 its core developed markets in North America and Europe, the slowing growth in DAU
 3 was a function of “increased user engagement.”            According to the Registration
 4 Statement: “The rate of net additional Daily Active Users accelerated in the first half of
 5 2016 compared to the second half of 2015, largely due to increased user engagement
 6 from product launches and increased adoption rates among older demographics.”
 7 Snap explained that “This created a higher baseline of Daily Active Users heading into
 8 the third and fourth quarters, so incremental net additions within these quarters were more
 9 difficult even with strong year-over-year growth.”
10         103. Similarly, with respect to “diminished product performance,” the
11 Registration Statement falsely assured prospective investors that these non-specific
12 technical issues were primarily responsible for any observed slowdown in Snap’s user
13 growth, and further that these issues were localized outside of Snap’s core North
14 American and European markets, stating that “in mid-2016, we launched several products
15 and released multiple updates, which introduced a number of technical issues that
16 diminished the performance of our application. We believe these performance issues
17 resulted in a reduction in the growth of our Daily Active Users, particularly among
18 Android users.” Snap added that “We believe that the effect of some of these factors is
19 amplified in countries outside of North America and Europe due to infrastructure and
20 user behavior.”
21         104. Snap minimized the impact of competitive pressures on the Company’s
22 slowing user engagement growth. For example, among “factors that could negatively
23 affect user retention, growth, and engagement,” the Registration Statement listed “users
24 increasingly engage with competing products instead of ours.”            The Registration
25 Statement also noted that “our competitors may mimic our products and therefore harm
26 our user engagement and growth.”           However, Defendants maintained that these
27 competitive risks were only potential risks and not circumstances that had already
28 transpired and were presently harming the Company’s user engagement and growth.

                                        27       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 33 of 107 Page ID #:33



 1         105. In particular, the Registration Statement noted that “Instagram, a subsidiary
 2 of Facebook, recently introduced a ‘stories’ feature that largely mimics our Stories
 3 feature and may be directly competitive.” In actuality, Facebook’s consistent rollout of
 4 features mimicking Snap’s were, at the time the Registration Statement was published,
 5 known by Snap’s management to be eroding Snap’s user engagement and posing an
 6 existential threat to the Company.
 7         106. The materially false impression created by the Company’s statements in the
 8 Registration Statement that Instagram’s competition was merely a potential risk is belied
 9 by the accounts of former Snap employees, who reveal that from the second and third
10 quarters of 2016 there was an ongoing concern within Snap regarding Instagram and its
11 impact on Snap’s user growth and engagement and, as a result, its ability to compete for
12 advertisers. Snap’s senior management specifically responded to these concerns raised
13 by employees by attempting to minimize the risk associated with Instagram’s directly
14 competitive Stories function.
15         107. Indeed, as would only be revealed after the IPO, Instagram replication of
16 Stories had an immediate and dramatic impact on Snapchat’s user growth and
17 engagement, as reflected in the following chart:
18
19
20
21
22
23
24
25
26
27         108. The trend above was known to Snap’s senior management prior to the IPO.
28 Indeed, news reports issued after the IPO confirm widespread anxiety among Snap’s

                                        28       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 34 of 107 Page ID #:34



 1 employees about the impact of competition from Facebook on Snap’s user growth.
 2         109. Despite internally recognizing that the limited pool of potential Snap users
 3 was being rapidly drained by its chief competitor and that Instagram user metrics were
 4 eclipsing Snap’s, Snap included only a boilerplate risk disclosure regarding the potential
 5 for declining user growth and engagement, stating among its “Risk Factors”:
 6         We had 158 million Daily Active Users on average in the quarter ended
           December 31, 2016, and we view Daily Active Users as a critical measure of
 7         our user engagement. Adding, maintaining, and engaging Daily Active Users
           have been and will continue to be necessary. We anticipate that our Daily
 8         Active Users growth rate will decline over time if the size of our active user
           base increases or we achieve higher market penetration rates.
 9
10                2.    The Registration Statement Conceals Credible Allegations that
11                      Snap’s User Metrics Were Unreliable
12         110. Snap’s Registration Statement assured investors that with respect to the key
13 user metrics Snap cited throughout the IPO, they were “calculated using internal
14 company data” and “are based on what we believe to be reasonable estimates of our user
15 base for the applicable period of measurement.” However, the Registration Statement
16 disclosed that “We regularly review, have adjusted in the past, and are likely in the future
17 to adjust our processes for calculating our internal metrics to improve their accuracy.”
18         111. Yet, undisclosed to investors, the key user engagement metrics upon which
19 the Company’s advertising customers relied had long been the subject of internal
20 controversy at Snap.
21         112. The materiality of any perception in the unreliability of these metrics was
22 clearly understood by Snap as it noted in the “Risk Factors” section of the Registration
23 Statement, “Our user metrics and other estimates are subject to inherent challenges in
24 measurement, and real or perceived inaccuracies in those metrics may seriously harm
25 and negatively affect our reputation and our business.” Snap further disclosed that its
26 advertising revenue could be “seriously harmed” in the event of changes in “advertiser
27 perception of the value of our products that change the rates we can charge for advertising
28 or the volume of advertising on Snapchat.”

                                        29       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 35 of 107 Page ID #:35



 1         113. Specifically, the Registration Statement indicated:
 2         If advertisers, partners, or investors do not perceive our user, geographic, or
           other demographic metrics to be accurate representations of our user base, or
 3         if we discover material inaccuracies in our user, geographic, or other
           demographic metrics, our reputation may be seriously harmed. And at the
 4         same time, advertisers and partners may be less willing to allocate their
           budgets or resources to Snapchat, which could seriously harm our business.
 5
 6         114. Despite warning investors of the potential risk posed by perceived
 7 inaccuracies in the reliability of Snap’s user metrics, the full extent of the Company’s
 8 disclosures as it related to the historical reliability of its user metrics was limited to the
 9 following:
10         In the past we have relied on third-party analytics providers to calculate our
           metrics, but today we rely primarily on our analytics platform that we
11         developed and operate. For example, before June 2015, we used a third party
           that counted a Daily Active User when the application was opened or a
12         notification was received via the application on any device. We now use an
           analytics platform that we developed and operate and we count a Daily Active
13         User only when a user opens the application and only once per user per day.
           We believe this methodology more accurately measures our user engagement.
14         Additionally, to align our pre-June 2015 Daily Active Users with this new
           methodology, we reduced our pre-June 2015 Daily Active Users by 4.8%, the
15         amount by which we estimated the data generated by the third party was
           overstated. Since this adjustment is an estimate, the actual pre-June 2015
16         Daily Active Users may be higher or lower than our reported numbers. As a
           result, our metrics may not be comparable to prior periods.
17
18         115. Omitted from this disclosure was the highly material fact that the changes
19 Snap had made to its historical methodology for assessing Daily Active Users were
20 prompted by an internal whistleblower, Pompliano, who had since filed a retaliatory
21 discharge lawsuit based on his firing for raising these issues. Snap failed to disclose
22 Pompliano’s credible allegations that Snap had historically misstated its user metrics due
23 to a failure to maintain proper internal controls over its user data.
24         116. Snap’s omission of Pompliano’s allegations and the ongoing controversy
25 surrounding the reliability of Snap’s user engagement metrics rendered their discussion
26 of the risks posed to Snap due to a change in advertisers’ perception of the business
27 materially misleading. Regardless of whether Snap disputed Pompliano’s claims, as
28 Snap noted in the Registration Statement, even the prospect of his credible allegations

                                        30       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 36 of 107 Page ID #:36



 1 leaking out posed a material threat to Snap’s fledgling advertising business and its ability
 2 to compete with Instagram. Failing to fully disclose Pompliano’s allegations, or the
 3 nature of his sealed lawsuit, constituted a material omission that rendered the Registration
 4 Statement misleading.
 5         117. In addition, Defendants had a duty to disclose Pompliano’s complaint under
 6 General Accepted Accounting Principles (“GAAP”). Specifically, under Accounting
 7 Standards Codification Topic 450 (“ASC 450”), which governs the disclosure and
 8 accrual of contingencies by public companies in their reports filed with the SEC, if the
 9 likelihood of a material loss is “reasonably possible,” i.e., more likely than remote, but
10 less likely than probable, and the amount of the reasonably possible loss is estimable,
11 then a company must disclose the nature of the contingency and also provide its estimate
12 of the amount or range of loss. Otherwise, if the reasonably possible loss is not estimable,
13 then a company must disclose the nature of the contingency and describe why it is unable
14 to estimate the amount of the loss.
15         118. ASC 450-20-55 provides examples of loss contingencies covered by ASC
16 450 and, as pertinent here, specifically includes “litigation, claims, and assessments.” At
17 minimum, ASC 450-20-55-13 provides that a loss contingency involving a filed claim
18 must be disclosed if there is a reasonable possibility that the outcome will be unfavorable.
19 Thus, in cases where the filed claim has not yet been resolved, but an unfavorable
20 outcome is reasonably possible, ASC 450 requires a public company to disclose the
21 nature of the contingency and any amount of loss that is reasonably possible. ASC-450-
22 20-55-31.
23         119. Despite having a duty to do so, Snap failed to disclose Pompliano’s
24 complaint in its discussion of litigation-related risk facing the Company. Given that,
25 according to the Registration Statement, “real or perceived inaccuracies in [Snap’s user
26 metrics] metrics may seriously harm and negatively affect our reputation and our
27 business,” Pompliano’s allegations posed a risk of material loss that was at least
28 reasonably probable, regardless of whether Snap disputed Pompliano’s claims.

                                        31       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 37 of 107 Page ID #:37



 1                3.    Snap’s Roadshow: The Underwriters Help Cement the
 2                      Company’s False News Growth Narrative
 3         120. In February 2017, the Company went on a road show with it underwriters to
 4 promote its impending IPO. Each of the underwriters participated in the roadshow, which
 5 hosted investors at least nine different events in cities including New York, Boston, Los
 6 Angeles, San Francisco, and London. Representing Snap were Defendants Spiegel,
 7 Vollero, and Khan.
 8         121. The roadshow materials amplified the Registration Statement’s portrayal of
 9 Snap having a rapidly growing and highly engaged daily user base that was on the cusp
10 of being profitability monetized. Furthermore, Defendants dismissed any concerns about
11 slowing growth or Snap’s seemingly improbable valuation. As was reported in Forbes
12 at the time of the roadshow:
13         In a room of more than 400 investors on the 36th floor of New York’s
           Mandarin Oriental Hotel, Spiegel brushed aside concerns of slowing user
14         growth and stressed Snap’s potential to change “the way people live and
           communicate,” according to sources who asked not to be identified because
15         the meeting was closed to the press.
16         122. As part of the Company’s roadshow presentation, Khan touted that Snap’s
17 “users come to Snapchat almost every waking hour.” Khan emphasized the opportunity
18 Snap presented for advertisers to capture a coveted demographic, stating that “the
19 majority of [Snap’s] users [were] between the ages of 13 and 34” and that these “users
20 represent a big opportunity for us, because they’re harder to reach on traditional media
21 and they’re often highly sought after by advertisers.”
22         123. Khan highlighted the Company’s user engagement metrics, touting that
23 “any given day, more than 60% of our daily users are using our cameras to express
24 themselves.”
25         124. With respect to profitability, Vollero emphasized that “our platform
26 monetization is real, it’s growing, and it’s sustainable.” In support of these claims,
27 Vollero cited the Company’s user engagement metrics:
28         We measure engagement in our community through daily active users (what
           we call DAU), because we believe that daily investment in the form of energy
                                        32       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 38 of 107 Page ID #:38



 1         and creativity is the most reliable way to understand engagement. Growth in
           user engagement is a key metric for us. Over the last three years, users have
 2         grown from 71 million in the fourth quarter of 2014, to 107 million in the
           fourth quarter of 2015, to 158 million in the quarter ending December, 2016.
 3         As of the fourth quarter of 2016, our DAU have grown 48% compared to the
           same period last year.
 4
 5         125. Vollero added that the “combination of an engaged user base and great ad
 6 products is producing powerful results. Our business is scaling quickly as advertisers
 7 have really had some impressive wins using SNAP.”
 8               4.     As Snap Goes Public, Defendants and Other Insiders Cash Out,
 9                      and the Underwriters Reap Hefty Commissions
10         126. Defendants completed Snap’s IPO on March 3, 2017, utilizing a Form S-1
11 Registration Statement, declared effective by the SEC on or about March 1, 2017. The
12 IPO raised $3.4 billion from investors by selling 200 million shares of Snap common
13 stock at $17 per share.
14         127. Snap’s IPO valuation delivered a long-awaited payday to its venture capital
15 backers. In particular, Lightspeed Venture Partners (“Lightspeed”) and Benchmark, who
16 together owned approximately 20% of Snap prior to the IPO, cashed in as soon as Snap
17 rang open the opening bell. Lightspeed, which initially invested in Snap in 2012, owned
18 over 80 million shares worth over $2 billion based on Snap’s asserted $17 valuation at
19 the time of the IPO. Benchmark owned more than 120 million shares, having reportedly
20 invested $13.5 million in 2013 when Snap was valued at approximately $70 million. At
21 the time of the IPO, Benchmark’s shares were worth approximately $3 billion. In
22 connection with the IPO, Lightspeed sold 4.6 million shares worth approximately
23 $78 million at the IPO price. Benchmark sold 10.7 million shares worth over $181
24 million at the IPO price, thus reaping a 1340% return on its $13.5 million initial
25 investment, just from the shares it sold.
26         128. Defendants Spiegel and Murphy, unlike Snap’s many employees who were
27 subject to lock-up periods, cashed in as well. Spiegel and Murphy each sold 16 million
28 shares valued at $272 million.

                                        33       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 39 of 107 Page ID #:39



 1         129. All told, Snap insiders, including the Executive Defendants, sold over $900
 2 million in shares as part of the IPO.
 3         130.   Snap’s IPO had the added twist of offering only non-voting stock to public
 4 investors. As Snap stated in the Registration Statement, “to our knowledge, no other
 5 company has completed an initial public offering of non-voting stock on a U.S. stock
 6 exchange.” Given the Company’s unprecedented issuance of non-voting shares to public
 7 investors, despite their payday, Defendants Spiegel and Murphy managed to retain
 8 control of approximately 88.5% of voting stock.
 9         131. Pumped up by Defendants’ misleading Registration Statement and offering
10 materials, on the day of the IPO, Snap’s stock price soared to a Class Period high of
11 $29.44 per share.
12                5.    The Underwriter Banks Initiate Coverage with Price Targets
13                      Well Above the IPO Price
14         132. Snap’s IPO valuation was based in part on a multiple of future earnings. In
15 other words, despite the fact that the Company had never generated a profit and its
16 disclosed expenses more than doubled its revenues, at the time it went public, the
17 Underwriters priced Snap based on its future potential to turn a profit. Accordingly, the
18 Company’s anticipated growth trajectory based on its current user growth trends was the
19 essential data point in valuing Snap’s stock.
20         133. After Snap’s IPO, buy-side securities analysts working for the underwriters
21 initiated coverage of Snap with price targets well above the IPO price, representing
22 significant premiums over even the Underwriters’ asserted $17 per share valuation. The
23 investment theses of these firms read as if they were lifted straight from Snap’s
24 Registration Statement.
25         134.   Morgan Stanley, the lead underwriter in the IPO, initiated coverage of Snap
26 on March 28, 2017, rating Snap shares as overweight and setting a price target of $28.
27 In support of its assessment, Morgan Stanley noted Snap’s “engaged/hard-to-reach
28 millennial users,” stating that “We are bullish about Snap’s ability to monetize its highly

                                        34       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 40 of 107 Page ID #:40



 1 engaged daily active user (DAU) base (~160mn DAU spending an average of 25-30
 2 mins/day).” Other analysts echoed Morgan Stanley’s valuation analysis. For example:
 3            a. Deutsche Bank initiated coverage with a “Buy” recommendation, setting a
 4               $30 price target premised on Snap being “an attractive opportunity to buy
 5               the next great mobile ad business amidst a sea of investor skepticism.” The
 6               report concluded that “several key investor concerns” such as the
 7               Company’s current lack of profitability and the threat of competition, were
 8               “overblown,” and that Snap’s opportunities in the areas of user engagement
 9               and monetization were “underappreciated by investors.”
10            b. J.P.Morgan initiated coverage with a year-end price target of $24. In
11               support of its valuation, J.P.Morgan noted “Snap’s camera-first social
12               platform has a highly engaged and attractive user base with significant
13               monetization runway.”
14            c. Similarly, Barclays initiated coverage with a year-end price target of $24,
15               highlighting the fact that Snap was “significantly under-monetized” as a
16               reason for it being valued at a multiple of 13 times 2018 projected earnings.
17               In Barclays view, because Snap lacked current revenues it “should have a
18               relatively easy path to $3B+ in revenue primarily from higher ad load.”
19            d. Credit Suisse set a price target of $30 and asserted that Snap shares were “a
20               scarce asset” and “a margin expansion story.”
21         135. In the months following the IPO, the representations in the Registration
22 Statement and other offering materials were echoed by numerous analysts. For example,
23 on March 14, 2017, S&P Capital IQ predicted Snap revenues of “$1.0 billion in 2017,
24 $2.0 billion in 2018 and $3.0 billion in 2019. We anticipate these gains being driven by
25 greater user adoption and usage, more offerings and features, geographic expansion, and
26 an increasing focus on monetization.” Similarly, on March 27, 2017, Jefferies reported
27 that “Snap looks well positioned for growth as advertisers clamor to serve ads to its large
28 audience of deeply-engaged users, many of whom are in the attractive millennial

                                        35       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 41 of 107 Page ID #:41



 1 demographic and are located in high-value ad markets.” With respect to its chief
 2 competitor, the report noted that Facebook’s average revenue per user (“ARPU”) was
 3 “around 9x higher than Snap’s ARPU” but that the analysts expected “sharp ARPU
 4 growth as this gap narrows.”
 5          136. In anticipation of the Company’s first quarter operating results, including its
 6 all-important DAU metric, analysts predicted an acceleration in new DAU, highlighting
 7 Defendants’ explanations in the Registration Statement for the recent slowdown in DAU
 8 growth. For example, in a report on April 12, 2017, Barclays cited “management’s
 9 commentary that December was a good month and ‘back on track’” as a reason for “a
10 DAU that is better than the +6m adds in 4Q.”
11 VI. THE TRUTH IS GRADUALLY REVEALED
12          A.    Pompliano Blows the Whistle on Snap’s Allegedly Unreliable User
13                Engagement Metrics
14          137. Pompliano filed a complaint against Snap in Los Angeles Superior Court for
15 violation of California’s labor laws (“Pompliano California Complaint”) in January 2017.
16 The initial complaint was filed under seal, with only a heavily-redacted version available
17 for the public. On May 16, 2017, Pompliano filed a complaint in the United States
18 District Court for the Central District of California (the “Pompliano Federal Complaint”),
19 alleging violations of the Dodd-Frank Whistleblower Statute, and other claims, based on
20 the same allegations as his state complaint. With the exception of several exhibits, the
21 Pompliano Federal Complaint was not redacted.
22          138. In his complaints, Pompliano alleges that he was fraudulently induced to
23 join Snap based on the Company’s representations of double-digit, month-over- month
24 growth in its active user base, and that it had already acquired 100 million daily active
25 users.
26          139. Pompliano recounts that once he joined Snap, he discovered that these
27 representations were false and that the company used these same false metrics in
28 representations to advertisers, the public, and to private investors when raising capital.

                                        36       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 42 of 107 Page ID #:42



 1 Pompliano urged Snap to make corrective disclosures by reporting the issue to the highest
 2 levels of management, but he was rebuffed.
 3           140. Pompliano describes how his efforts to expose and remedy the falsity of the
 4 Company’s user engagement metrics resulted in his wrongful termination, and that after
 5 he was terminated, Snap sought to destroy his career and reputation by making false
 6 representations concerning the circumstances of his termination.
 7           141. Pompliano recounts how during the course of Snap’s aggressive efforts to
 8 recruit him, Khan and Brian Theisen (“Theisen”),2 Snap’s then-Director of Business
 9 Operations, repeatedly represented that Snap was experiencing double-digit, month-over-
10 month growth in its DAU, and further represented that the company was the fastest on
11 record among social media platforms to acquire 100 million DAU.
12           142. After he joined Snap, Pompliano recounts that he met with his initial team
13 members, data analysts Jie Liu (“Liu”) and Shizhang “Ben” Wu (“Wu”), both of whom
14 Pompliano knew as former Facebook analysts. These analysts revealed to Pompliano
15 Snap’s “institutional aversion” to analyzing user data and that its current user engagement
16 metrics were “completely unreliable.” Pompliano explains that Liu and Wu walked
17 Pompliano through various data that demonstrated Snap’s inability to reliably measure
18 user engagement. Pompliano also discovered that at the time of his employment, Snap
19 had virtually no internal controls in place to verify the accuracy of user engagement data.
20           143. Based on what he learned from these analysts, Pompliano describes how he
21 ran tests to verify all of Snap’s user engagement metrics. Pompliano sought to obtain the
22 current metrics concerning Snap’s DAU and its historical active user growth rate.
23 However, Pompliano recounts that Snap did not have a reliable method in place to
24 measure its DAU at this time. Instead, Snap relied on two different programs and data
25 sets, both of which were known to be inaccurate. The first method used a program called
26 Flurry, which was based on external analytics and included in its count a variety of push
27
28   2
         Theisen recently changed his last name to Ames.
                                           37       Case No. 18-cv-9587
         CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 43 of 107 Page ID #:43



 1 notifications (i.e., messages sent by Snapchat to users, which, if opened, would count as
 2 user activity even if the user did nothing further) and led to overstated DAU. The second
 3 method used a program called Blizzard that was based on an internal data pipeline and
 4 undercounted DAU because it missed older users. According to Liu and Wu, Snap had
 5 no way of knowing which of the two measurements, if either, was accurate. Instead of
 6 trying to reconcile the internally competing data, and ensuring that they were relying on
 7 accurate metrics, Snap “merely picked numbers at random that they guessed were
 8 accurate.”
 9         144. Pompliano alleges that when he reviewed the results from these two
10 programs, even the exaggerated count generated by Flurry showed only 97 million DAU,
11 while Blizzard showed only 95 million DAU, significantly less than the 100 million DAU
12 Snap claimed it had already achieved long ago.
13         145. Based on these results, Pompliano asked his team to obtain all of the
14 available data going back to January 1, 2015, to conduct further due diligence.
15 Pompliano alleges that the more he investigated, the less reliable Snap’s user engagement
16 data became. Pompliano alleges that he applied a variety of analytical tools to rigorously
17 measure DAU at several points between January 1, 2015, and September 1, 2015. The
18 data revealed that Snapchat’s purported double-digit month-over-month DAU growth
19 rate was false and grossly overstated. In fact, during this timeframe Snapchat’s DAU
20 growth rate ranged from 1% to 4% per quarter, a small fraction of the double-digit month-
21 over-month DAU growth Snap claimed.
22         146. Pompliano alleges that his investigation revealed a systemic failure in
23 Snapchat’s internal controls over critical user engagement data.           For example,
24 Pompliano’s investigation revealed that major inaccuracies in Snapchat’s registration
25 flow completion rate (the percentage of users who complete the Snapchat registration
26 process after starting it). Pompliano learned that while Spiegel and others on the
27 executive management team were representing that 87% of potential users completed the
28 registration process, the data showed that the number was, in fact, less than 40%.

                                        38       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 44 of 107 Page ID #:44



 1 Furthermore, Pompliano determined that another key metric used by Snapchat, its user
 2 retention rate, was woefully inaccurate. Whereas the Company had been representing
 3 that it was losing around 60% of its users after 7 days, resulting in a roughly 40%
 4 retention rate, the data showed that its retention rate was, in fact, closer to 20%.
 5         147. In sum, Pompliano alleges that there were serious issues at every level of
 6 Snap’s user engagement data. These issues included not only major inaccuracies in the
 7 final reported metrics, but also serious deficiencies in how Snapchat’s data tools and
 8 products were implemented, monitored, and supported.
 9         148. Given these glaring issues with the reliability of Snap’s user engagement
10 data, Pompliano alleges that Snap was misleading advertisers, and investors.           For
11 example, Pompliano alleges that he saw hard copies of marketing brochures used to
12 solicit advertisers that represented that Snapchat had over 100 million DAU, when at the
13 time, the number was significantly lower and closer to 80 million.
14         149. Pompliano recounts how he raised the discrepancy between Snap’s internal
15 user engagement data and the representations it was making to advertisers to Jill
16 Hazelbaker (“Hazelbaker”), Snapchat’s former Vice President of Communications.
17 Hazelbaker had joined Snap just a year earlier from Google. Pompliano revealed how
18 Hazelbaker told him that she too was aware of the issue and had repeatedly raised it
19 internally, but was ignored. Hazelbaker left Snap in October 2015.
20         150. Pompliano also alleges that he informed Khan about his findings concerning
21 Snap’s wildly inaccurate user engagement metrics. Khan agreed to arrange a meeting
22 with Spiegel so that Pompliano could present his findings.
23         151. In preparation for the meeting, Pompliano (with the assistance of Snap
24 engineers, data analysts, and Theisen) created a PowerPoint presentation to interpret and
25 summarize the results of his deep analytics applied to Snap’s data, in order to give Snap’s
26 executive management team an accurate picture of Snap’s true user metrics and to
27 identify the errors he found in several of Snap’s user engagement metrics, including its
28 DAU, active user growth rate, user retention rate, and user registration completion rate.

                                        39       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 45 of 107 Page ID #:45



 1 To ensure the accuracy of the findings, Pompliano circulated drafts of his presentation to
 2 a number of analysts to confirm the underlying data and obtain their input prior to the
 3 presentation. Pompliano also solicited the input of many other Snap executives and sent
 4 the presentation to the persons who were scheduled to attend the meeting, including
 5 Defendants Spiegel and Khan.
 6         152. Pompliano’s presentation was filed under seal with the Court as an exhibit
 7 in support of his federal complaint. See Pompliano v. Snap, Inc., Case No. 2:17-cv-3664,
 8 ECF No. 1-4. The body of the complaint included an un-redacted version of page 4 of
 9 the presentation:
10
11
12
13
14
15
16
17
18
19
20
21
22         153. As alleged in Pompliano’s federal complaint:
23         [Pompliano’s] presentation to Snapchat identified the underlying problem in
           clear terms: the data upon which Snapchat relied (and which it was
24         disseminating to advertisers and investors, among others) was “unreliable and
           inaccurate.” In the interests of preventing future harm to Snapchat, the
25         presentation confronted Snapchat’s senior management with the undeniable
           truth that Snapchat’s own data was internally contradictory, Snapchat was
26         missing basic measurement tools, key positions on Snapchat’s growth team
           were still unfilled, and that “[f]ew people ha[d] confidence in [Snapchat’s]
27         data.”
28 Id., ECF No. 1 at ¶76.

                                        40       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 46 of 107 Page ID #:46



 1         154. Pompliano alleges that he communicated to Spiegel and Khan and the other
 2 Snap executives that “[a]lthough Snapchat executives were publicly boasting about their
 3 growth, internally, Snapchat personnel were sounding the alarm that such growth was
 4 unsustainable (and indeed, already slowing).”
 5         155. Pompliano details a meeting with Defendants Spiegel and Khan on
 6 September 11, 2015. Pompliano recounts how Spiegel was “enraged throughout the
 7 meeting and refused to listen to anything Mr. Pompliano said, constantly cutting him off
 8 and summarily dismissing his points.” In response, Pompliano explained that he and
 9 Snap’s analysts and engineers had examined the data carefully, and the results were
10 accurate.
11         156. Pompliano alleges that Spiegel stated that “it was no big deal that Snapchat’s
12 public statements that it had over 100 million DAU were false.”
13         157. Pompliano also recounts a meeting with Vollero during which Vollero
14 admitted that the metrics Snapchat had been using were wrong, and therefore their
15 representations were inaccurate and should be corrected.
16         158. Pompliano alleges that as a result of presenting these results and insisting
17 that Snap stop misrepresenting its user metrics, Snap executives conspired to have him
18 unjustly terminated. On September 18, 2015, Pompliano was terminated. Pompliano
19 recounts how during his final meeting with Snap he was told that the directive for him to
20 be terminated came from Spiegel.
21         159. Pompliano further alleges that Snap took preemptive measures to discredit
22 him, including by telling high-ranking executives in the social media industry that
23 Pompliano was terminated three weeks after he was hired because he was incompetent.
24         B.    Snap Denies All of Pompliano’s Allegations Prior to the IPO
25         160. The Pompliano California Complaint was initially filed under seal on
26 January 4, 2017. Business Insider reported on January 5, 2017 that Snap immediately
27 denied the allegations, stating that the Pompliano California Complaint “has no merit”
28 and was “totally made up by a disgruntled former employee.”

                                        41       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 47 of 107 Page ID #:47



 1         161. Snap’s public denials continued. On January 18, 2017, the Company moved
 2 to maintain the Pompliano California Complaint under seal, stating in a public filing that
 3 Pompliano’s complaint was a “late-breaking bid” to air “sensationalist allegations” as
 4 Snap prepared for its IPO. Furthermore, Snap derided Pompliano’s allegations, stating
 5 that his “allegations against Snap are false from top to bottom and right out of his allege-
 6 fraud-against-former-employers playbook.”
 7         162. Notably, despite describing a number of other pending litigation matters, the
 8 Registration Statement did not identify Pompliano’s lawsuit as a pending matter nor
 9 describe the nature of its claims.
10         C.    After the IPO, New Details About Pompliano’s Allegations Emerge
11         163. On April 4, 2017, it was reported by Business Insider that Pompliano had
12 moved to unseal the Pompliano California Complaint. The report noted that, according
13 to newly-released details about the Pompliano California Complaint, “[c]urrently
14 redacted portions of Pompliano’s lawsuit contain user metrics that he claims are different
15 from what Snap told investors and the press ahead of its February IPO.” The report
16 revealed that Pompliano alleged that “Snap’s outsized valuation is built on a house of
17 cards” that has been “systematically built through a coordinated effort from Snap’s
18 executives to personally reward themselves with billions of dollars by maliciously
19 manipulating metrics, suppressing metrics that put the company in a negative light, and
20 even, at times, blatantly misleading professional investors, employees, advertisers, and
21 now, retail investors.”
22         164. In response to this news, which was released to the market in the afternoon
23 of April 4, 2017, Snap’s share price fell approximately 7.3%, from a close of $22.35 per
24 share on April 3, 2017 to close at $20.70 per share on April 5, 2017.
25         165. On April 10, 2017, Snap strategically filed an unsealed version of
26 Pompliano’s state complaint, claiming that it “ha[d] nothing to hide.”           While the
27 Company attempted to discredit Pompliano, their decision to publicly file Pompliano’s
28 complaint only bolstered his allegations. For example, in the Company’s public filing,

                                        42       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 48 of 107 Page ID #:48



 1 Snap stated that it “was not telling advertisers or investors in mid-2015 that the app had
 2 over 100 million DAUs. That, no doubt, is why Pompliano fails to identify who made
 3 these supposed statements, to whom they were made, or how he is aware of them”
 4 (emphasis in original).
 5         166. In reality, there is ample evidence that Pompliano is correct that the
 6 Company falsely represented that Snap had reached 100 million DAU long before it had
 7 actually achieved this important milestone. For example, at a tech conference called
 8 “Code,” which was held in Palos Verdes California on May 26-28, 2015, Spiegel told a
 9 packed auditorium that “Snapchat has close to 100 million daily active users ‘in
10 developed countries.’” Dylan Tweney, “Engagement to die for: Snapchat has 100M daily
11 users, 65% of whom upload photos,” VentureBeat (May 26, 2015). Spiegel’s claim is
12 belied by the Registration Statements, which shows that as of the second quarter of 2015,
13 Snap had only 86 million DAU.
14         167. While the crux of Pompliano’s allegations had already been revealed to the
15 market, commentators took notice of the fact that the additional details corroborated one
16 of Pompliano’s core allegations: Snap had been forced to restate its historical DAU
17 numbers due to its reliance on third party measurement applications it knew to be false.
18 While Snap characterized this fact as “a musty, two-year-old allegation about a minor
19 metrics deviation,” and derided Pompliano’s state complaint as “ginned up” and “just
20 one big publicity stunt,” Snap’s denials could not overcome the fact that the Registration
21 Statement had confirmed part of Pompliano’s allegations.
22         168. For example, on April 13, 2017, Fortune magazine posted an in-depth
23 analysis of Pompliano’s allegations to its website.       The article noted that Snap’s
24 “investors have reason to pay attention” because, despite the Company’s claims that it
25 had nothing to hide, “the unsealed lawsuit contains some key statistics that Snapchat has
26 never before disclosed, not even to investors.” The article noted that while Snap
27 contended that Pompliano was “‘fired for poor performance,’ he was right about one
28 important thing: Around the time Snap began selling ads on the platform, Snapchat was

                                        43       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 49 of 107 Page ID #:49



 1 not as popular as most people thought it was.” The article continued that while “Snap
 2 vociferously denies misrepresenting its user metrics . . . what Snap does not dispute is
 3 that the discrepancy underlying Pompliano’s argument actually existed.” The article
 4 concluded that “[f]or investors, though, whether or not Snap exaggerated the user
 5 number matters less at this point than the fact that Pompliano’s lower number turned
 6 out to be right.”
 7         169. The accuracy of Pompliano’s allegations regarding Snap’s misstated
 8 historical user engagement data confirmed that Defendants had concealed a known
 9 material risk that his allegations would result in “perceived inaccuracies” in Snap’s user
10 engagement metrics, which the Registration Statement conceded “may seriously harm
11 and negatively affect our reputation and our business” due to changes in “advertiser
12 perception of the value of our products that change the rates we can charge for advertising
13 or the volume of advertising on Snapchat.”
14         D.    1Q 2017 Results
15         170. The truth concealed by the Exchange Act Defendants’ false and misleading
16 statements and omissions regarding the impact that Instagram Stories was having on
17 Snap’s user growth and engagement began to emerge on May 10, 2017, when Snap
18 announced its financial results for the first financial quarter of 2017, which revealed
19 disappointing user growth. Snap’s first quarterly results as a public company began to
20 reveal to the market that the Exchange Act Defendants had made materially false and
21 misleading statements and omitted material adverse facts about the Company’s user
22 growth and the impact of competition from Instagram in the Registration Statement. In
23 a press release issued after the market closed, Snap reported that “DAUs grew from
24 122 million in Q1 2016 to 166 million in Q1 2017, an increase of 36% year-over-year.
25 DAUs increased 5% quarter-over-quarter, from 158 million in Q4 2016.”
26         171. In response to the news of Snap’s disappointing user growth Snap’s share
27 price declined $4.93 per share, or approximately 21%, from a closing price of $22.98 on
28 May 10, 2017, to close at $18.05 per share on May 11, 2017.

                                        44       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 50 of 107 Page ID #:50



 1         172. Analysts cited Snap’s disappointing DAU growth in particular as a cause for
 2 the stock price decline on this date. For example, Morningstar reported on May 10, 2017
 3 that “growth in daily average users, or DAUs, was disappointing.” Similarly, Piper
 4 Jaffray reported that Snap’s “user growth and ad load ramp [was] underwhelming given
 5 the company’s valuation” and that “[l]acking DAU and revenue upside in the first quarter
 6 as a public company means SNAP is now firmly in the penalty box.”
 7         173. As TechCrunch reported on May 10, 2017, “Snap’s growth rate increased
 8 just a little in Q1 2017 – a bad start to its first quarterly earnings report since going
 9 public.” Market commentators uniformly attributed Snap’s slowing user growth to direct
10 competition from Instagram. For example, VentureBeat reported on May 10, 2017 that
11 “Facebook’s plan worked: Snapchat hits 166 million users, 34 million fewer than
12 Instagram Stories.” The report explained:
13         Let’s recap how this happened: Facebook launched Instagram Stories in
           August 2016, a completely transparent effort to rip off the formula that made
14         Snapchat a success (and slow down Snapchat’s growth in the process).
           Facebook’s attempts to copy Snapchat usually fail — Poke, Slingshot, etc. —
15         but Instagram Stories took off.
16         Investors were sweating over Snap’s growth last month after Facebook said
           Instagram Stories had reached 200 million users — way above the 158 million
17         users Snapchat had in December. Now it looks like they had good reason to
           worry. Going into the second quarter of 2017, Instagram Stories is both bigger
18         than and growing faster than Snapchat.
19         Snapchat hitting 158 million users in 2016 was significant (the service grew
           48 percent in one year), but the app’s growth significantly slowed down by
20         the end of the year. Snapchat added 5 million users in Q4 2016, and just a
           little more in Q1 2017 (8 million). Compared to early 2016, this growth rate
21         sucks, and the change correlates with the rise of Instagram Stories.
22         174. Analysts also concluded that Snap’s quarterly results belied Defendants’
23 public statements about Snap’s ability to compete. For example, Barclays reported on
24 May 11, 2017 that “the 7m DAU net-adds were not strong enough to disprove the
25 ‘Facebook is crushing Snapchat’ thesis, which we think persists for a while.” Similarly,
26 TechCrunch highlighted that “Competitor Instagram Stories, with 200 million daily
27 actives, remains larger than Snap’s entire app, which is further dwarfed by Instagram
28 Direct’s 375 million monthly users and the whole Instagram app’s 700 million monthly

                                        45       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 51 of 107 Page ID #:51



 1 users.”
 2         E.    The Exchange Act Defendants Attempt to Prop Up Snap’s Declining
 3               Stock Price with Additional False and Misleading Statements
 4         175. After Snap reported its disappointing results for the first quarter of 2017,
 5 Defendants falsely assured investors that, despite disappointing quarterly results, Snap’s
 6 user engagement was steadily growing.
 7         176. During a conference call with analysts and investors after the market closed
 8 on May 10, 2017, Spiegel stated that during the first quarter, Snap saw a “significant
 9 increase in engagement, with now over 3 billion Snaps created every day with our
10 cameras, generating an increase in overall sessions and time spent.”
11         177. Similarly, Khan stated that the Company was “really excited about the
12 progress we have made increasing engagement across Snapchat,” reiterating that “time
13 spent for our users continues to grow.” Khan touted the fact that “On average, in Q1 our
14 users spent over 30 minutes per day on Snapchat.”
15         178. Vollero echoed the Company’s praise for its first quarter, stating that
16 “Growth in new users, engagements, and year-over-year revenues highlighted our first-
17 quarter results.”
18         179. Despite the positive statements issued by the Exchange Act Defendants,
19 analysts pressed Defendants for more specifics about the Company’s stagnant DAU
20 growth, given Defendants’ emphasis on the importance of this user metric in the
21 Registration Statement. For example, Heath Terry, an analyst at Goldman Sachs asked
22 Defendants to “unpack for us a little bit how much of the [DAU] growth came from
23 adding additional users to the platform versus engaging -- increasing engagement on the
24 platform?”
25         180. However, Spiegel deflected questions about the lack of significant DAU
26 growth. In response, Spiegel stated:
27         I think we talk a lot about DAU as an engagement metric. Obviously we
           provided a couple extra metrics this quarter, like time spent, which is over 30
28         minutes. And obviously an overall increase in sessions on a per user basis, so
           those are things we’re excited about. And as I mentioned, I think the more
                                        46       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 52 of 107 Page ID #:52



 1         that we can remove friction from this creative process, the more people want
           to use our service. And that’s our strategy.
 2
 3         181. Spiegel gave a similar non-response to Mark Mahaney, an analyst at RBC
 4 Capital Markets, who posed a question about “how to think about DAU growth near-term
 5 through the balance of the year.” Spiegel responded:
 6         I think the way that we try to help people understand how we think about daily
           active user growth is really through the lens of creativity and creation, because
 7         we built our entire business on creation. . . . I think the most important thing
           to understand is that really we think of this daily active user growth as a
 8         function or a derivative of the growth in creation. And so we’re really excited
           about the momentum there.
 9
10         182. During the call, Spiegel sought to reassure investors that despite Snap’s
11 disappointing growth in user engagement, Snap’s reported DAU results reflected genuine
12 user engagement, and were not the product of “growth hacking” techniques used by other
13 applications to inflate DAU metrics. Spiegel stated:
14         I’d love to speak a little bit to the DAU question, because it’s a question that
           we get all the time. And I think one of the reasons why it’s such a popular
15         question is because there’s a lot of this thing in our industry called growth
           hacking, where you send a lot of push notifications to users, or you try to get
16         them to do things that might be unnatural or something like that.
17         And I think while that’s the easy way to grow daily actives quickly, we don’t
           think that those sorts of techniques are very sustainable over the long term.
18         And I think that can ultimately impact our relationship with the customer.
19                                               ***
20         So, ultimately, I think the way that we try to help people understand how we
           think about daily active user growth is really through the lens of creativity and
21         creation, because we built our entire business on creation
22         183. Spiegel’s new emphasis on “think[ing] about daily active user growth []
23 really through the lens of creativity and creation” and assurances that Snap’s DAU
24 numbers, while low, reflected genuine engagement, assuaged investor concerns by
25 concealing the fact that without the rapid growth in user engagement promised in the
26 Registration Statement, Snap’s ability to monetize its platform and achieve profitability
27 was impossible.
28         184. The powerful Wall Street banks that had helped take Snap public echoed

                                        47       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 53 of 107 Page ID #:53



 1 Spiegel’s positive statements regarding Snap’s user growth and engagement.           For
 2 example, Morgan Stanley reiterated its position on Snap stock, maintaining its
 3 overweight rating and $28 price target. In a May 11, 2017 report, Morgan Stanley stated
 4 that “1Q didn’t bring the post-IPO rev/DAU beat investors were looking for, but we
 5 remain bullish about SNAP’s rising engagement and the monetization potential of its user
 6 base.”
 7          185. Goldman Sachs similarly reiterated its $27 price target on May 11, 2017,
 8 stating that Snap’s “audience and engagement represent a unique asset that will benefit
 9 from growth and diversification of internet usage and advertiser adoption as both
10 mature.”
11          186. Credit Suisse, despite recognizing “a lower trajectory for DAU growth in
12 [rest of world] geographies,” reaffirmed its $30 price target in a May 11, 2017 report,
13 stating that “[a]lthough we would certainly have preferred to have seen higher DAUs
14 reported vs. our expectations,” the “long-term investment thesis has not changed.”
15          187. On May 24, 2017, Khan repeated the Exchange Act Defendants’ false
16 assurances to investors during the Company’s presentation at the J.P.Morgan
17 Technology, Media, and Telecom Conference.          Khan acknowledged the market’s
18 surprise at the Company’s 1Q2017 results, stating that “we are very pleased with our Q1
19 performance. Obviously different people have different expectations.”
20          188. Khan continued to tout the Company’s growth in user engagement, stating
21 that “We saw time spent by users on the platform was up sequentially and year-over-year
22 and our average user spent more than 30 minutes on the platform. And so we are very
23 excited by that.”
24          189. Reiterating Spiegel’s recent comments, Khan stated unequivocally that the
25 Company did not engage in any “growth hacking” tactics. Khan stated that “I think the
26 other thing is we don’t do anything to do growth hacking. We don’t spam you all the
27 time to add you as a net user. So our growth is driven by word-of-mouth and new product
28 launches.”

                                        48       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 54 of 107 Page ID #:54



 1         F.    Third-Party Data Suggests that the Exchange Act Defendants’ False
 2               Assurances Are Untrue
 3         190. On June 7, 2017, it was reported that, based on data from SensorTower, a
 4 firm that tracks app analytics, worldwide downloads of Snapchat for the months of April
 5 and May 2017 were down 22% from the year prior, confirming that the image of Snap as
 6 a rapidly-growing, soon-to-be profitable business presented in the Registration Statement
 7 was just a mirage.
 8         191. A report issued by Nomura Instinet on this date noted that “By comparison,
 9 Instagram downloads have demonstrated YoY growth, suggesting that competitive
10 pressures may be intensifying for Snap, challenging the platform’s ability to attract and
11 retain new users.” The report concluded with a reduce rating and a $14 price target on
12 Snap, lowering full-year sales and profit estimates for 2017 and 2018.
13         192. On this news, Snap’s share price fell approximately 7.4%, from a prior close
14 of $20.36 per share on June 6, 2017 to close at $18.85 per share on June 8, 2017.
15         G.    Morgan Stanley Downgrades Snap’s Stock
16         193. On July 11, 2017, Morgan Stanley downgraded its “Buy” position to “equal-
17 weight” and lowered its price target by 42% to $16, below the IPO valuation. In support
18 of this about-face, Morgan Stanley bluntly stated: “We have been wrong about SNAP’s
19 ability to innovate and improve its ad product this year (improving scalability targeting,
20 measurability, etc.) and user monetization as it works to move beyond ‘experimental’ ad
21 budgets into larger branded and direct response ad allocations.” Morgan Stanley’s
22 “Bear” case proved for a price of only $7. The report continued that “SNAP’s ad product
23 is not evolving/improving as quickly as we expected and Instagram competition is
24 increasing.” The report cited the SensorTower download data, commenting that Morgan
25 Stanley was “lowering [its] forward DAU estimates given this data,” which it viewed as
26 a “troubling directional trend[] which causes us to lower our DAU outlook.”
27         194. On this news, Snap’s share price fell $1.52 per share, or approximately
28 8.9%, from a closing price of $16.99 on July 10, 2017, to close at $15.47 per share on

                                        49       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 55 of 107 Page ID #:55



 1 July 11, 2017.
 2         195. Morgan Stanley’s shocking reversal was noted by market participants as
 3 signaling a significant change in the outlook of Snap stock. For example, Yahoo! Finance
 4 reported that “Morgan Stanley’s downgrade is a particularly hard hit for the company as
 5 the bank was the lead underwriter for Snap’s IPO, guiding the company through the
 6 process and helping determine its initial stock price.” The report highlighted that Morgan
 7 Stanley’s downgrade was based on concerns about Snap’s ability to grow, and
 8 “effectively refuted the main reasons why Snap’s biggest champions believed in the
 9 company at all: its apparent scalability and unique platform.” Similarly, CNBC described
10 Morgan Stanley’s downgrade as “a rare rebuke by a firm that helped bring [Snap] public.”
11         H.    2Q 2017 Results
12         196. On August 10, 2017, after the market closed, Snap reported its financial
13 results for the second quarter of 2017. In a press release announcing the results, the
14 Company reported that “DAU grew from 143 million in Q2 2016 to 173 million in
15 Q2 2017, an increase of 30.5 million or 21% year-over-year. DAU increased 7.3 million
16 or 4% quarter-over-quarter, from 166 million in Q1 2017.”
17         197. In response to Snap’s continued disappointing growth in user engagement,
18 Snap’s share price declined $1.94 per share, or approximately 14%, from a closing price
19 of $13.77 on August 10, 2017, to close at $11.83 per share on August 11, 2017.
20         198. Snap hosted a conference call with analysts and investors after the market
21 closed on August 10, 2017. During the call, the Exchange Act Defendants repeated their
22 emphasis on the purported quality of Snap’s user engagement. For example, as part of
23 his prepared remarks, Spiegel stated that “the creativity of our community . . . makes
24 Snapchat so unique. Each one of our daily active users creates over 20 snaps per day, on
25 average, to express themselves and communicate with their friends.”
26         199. The Exchange Act Defendants also sought to manage expectations about
27 Snap’s user growth going forward. Despite the Company never having provided earnings
28 guidance, Vollero stated:

                                        50       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 56 of 107 Page ID #:56



 1         As we move forward, we wanted to share some thoughts on the balance of
           2017. With respect to the seasonal trajectory of the advertising revenue in the
 2         prior year, our Q3 2016 results benefited from demand related to the Summer
           Olympics and elections. Normalizing for those increases, our revenue grew
 3         $39 million from Q2 2016 to Q3 2016.
 4         200. During the call, Richard Scott Greenfield, an analyst with BTIG, challenged
 5 Snap’s reported DAU numbers and much-touted user engagement metrics. With respect
 6 to DAU, Greenfield asked:
 7         Evan, on your first investor call and actually Imran just mentioned earlier as
           well, you have both spoken about how others use growth hacking to inflate
 8         DAU and how it really hurts kind of the platform’s relationship with users.
           Yet we definitely, over the past quarter, have begun to see push notifications
 9         from Snapchat, essentially alerting us to one of our friends or one of our
           connections has published a story, would you like to go see it. Wondering
10         despite Imran’s comments earlier, has your philosophy on growth hacking
           begun to change?
11
12 With respect to user engagement, Greenfield asked:
13         [T]ime spent on Snapchat and Instagram based on the recent comments from
           Instagram seems like it’s fairly similar. But there’s a very -- my sense is
14         there’s very little direct messaging that happens on Instagram, implying that
           most of their time spent is actually content consumption. When you think
15         about Snapchat’s 30 minutes of usage per day, how much of that is actually
           Stories, including Discover, versus basically communications?
16
17         201. In response to the first question, Spiegel initially stated that “we’ve been
18 sending notification like that for stories for friends since 2014, so I’m not sure why you’re
19 just seeing that now.” In response to the second question, Spiegel stated that “We don’t
20 break out Stories versus communication, but I think the important thing is we’ve done a
21 very good job innovating around monetizing communication.”
22         202. However, when challenged to provide more insight into what was truly
23 driving the Company’s reported DAU and user engagement growth, Spiegel admitted
24 that the Company was using push notifications to “growth hack” and boost the
25 Company’s reported user metrics. Greenfield had the following exchange with Spiegel:
26         Greenfield: So maybe just be clear. What exactly is the growth hacking that
           others do? If you sending push communications is not growth hacking, what
27         are others doing that you consider to be growth hacking and not real DAU
           growth?
28

                                        51       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 57 of 107 Page ID #:57



1          Spiegel: Yes. I think there are plenty of examples online, if you want to go
           for a Google. But I think the most important thing for us is that when we’re
2          telling you about content on this service that is really highly relevant to you
           and from your very close friends. And I think people, as they become more
3          reliant on push notifications, have sort of relaxed the standards there, and
           I think it’s important for our business.
4
           203. Market commentary attributed Snap’s disappointing DAU growth to
5
     competition from Facebook, and attributed the decline in Snap’s stock price to Snap’s
6
     disappointing user engagement metrics. For example, on August 10, 2017, Fortune
7
     reported that “Snap Inc. reported a lower-than-expected number of daily active users for
8
     Snapchat, its popular messaging app, for the second quarter as the company grapples with
9
     stiff competition from Facebook . . . sending its shares down about 6% in extended
10
     trading.” Similarly, Business Insider reported that “The number of daily Snapchat users
11
     only increased by 7 million from the first quarter; analysts were expecting that number
12
     to go up by 10 million.”
13
           204. Analysts reached the same conclusion. For example, Morningstar reported
14
     on August 10, 2017 that “Snap’s second quarter was yet again disappointing,” as “the
15
     daily average user growth came in below expectations.” The report concluded that
16
     “[w]hile Snap is making headway into further monetizing its user base, we still believe
17
     lack of robust growth in the firm’s overall user base weakens the sustainability of any
18
     network effect.”
19
           205. In the wake of Snap’s second consecutive quarter failing to deliver on its
20
     promises of growing user engagement and the supposed steady stream of new advertisers
21
     eager to invest in its platform, market analysts uniformly lowered their price targets,
22
     including those associated with the IPO’s underwriters. For example, in an August 11,
23
     2017 report, Credit Suisse lowered its price target from $25 to $17, stating that “Our
24
     estimates reset lower in the near-term, as we along with the Street will interpret
25
     management’s commentary around Olympics and Election-driven accentuated
26
     seasonality for 3Q16 as a move to manage expectations.”
27
           206. Barclays, which had previously reduced its price target to $18 from $24 on
28

                                        52       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 58 of 107 Page ID #:58



 1 May 11, 2017 following Snap’s 1Q results, lowered its price target an additional 28% to
 2 $13 on August 11, 2017, stating that user engagement was proceeding at a “lower pace
 3 than direct peers (and Snap’s 1H16 cadence).”
 4         207. J.P.Morgan likewise reduced its price target from $18 to $16, stating that
 5 they “remain[ed] Neutral given increased competition from FB and Instagram.”
 6         I.     Post-Class Period Developments
 7         208. During Snap’s third quarter as a public company, additional revelations
 8 emerged concerning the false impressions of the Company’s user growth and engagement
 9 it fostered at the time of its IPO.
10         209. As the bottom fell out from Snap’s stock, Morgan Stanley lowered its price
11 target again on August 22, 2017, this time to $14. Once again, Morgan Stanley waited
12 to drop the bombshell until after the Company had reported its disappointing results. In
13 support of its new valuation, Morgan Stanley concluded that “we believe Snap’s core ad
14 product is still lacking the performance (low click-through rates), measurability, and
15 advertising ROI to inflect ad dollar growth. . . . [and] in our view, 2Q results speak to
16 how it may take longer for the ad product (as currently structured) to improve than
17 previously believed.”
18         210. In a similar move, on September 11, 2017, Deutsche Bank downgraded
19 shares of Snap from Buy to Hold “after mixed ad checks lead us to reduce our 2H
20 estimates and PT to $17 (from $20).” The report noted that Deutsche Bank was “tak[ing]
21 a more conservative view of DAU growth (4.5M net adds in 3Q) reflecting seasonality.”
22 On September 25, 2017, J.P.Morgan lowered its price target an additional $2 to $14,
23 citing “mixed sentiment from our advertiser checks” and that “Instagram Stories ads
24 continue to gain strong traction relative to Snap Ads given the greater scale of Instagram,
25 and Facebook’s ad platform.”
26         211. On September 25, 2017, TechCrunch reported that Instagram had grown to
27 500 million DAU. The reported noted that “[d]espite the social network’s huge user
28 population, its growth isn’t slowing down,” and that “time spent by users viewing video

                                        53       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 59 of 107 Page ID #:59



 1 on Instagram is up over 80 percent year over year.” The report concluded:
 2         These stats are encouraging for anyone investing in Instagram as a platform,
           and for Facebook’s larger ambitions. But they’re likely discouraging to
 3         Snapchat, one of Instagram’s main rivals for user attention. Instagram’s
           skyrocketing growth has come as the company copied and implemented a
 4         number of Snapchat product experiences, including Stories
 5         212. On October 2, 2017, eMarketer lowered its full-year revenue expectations
 6 for Snap by $127.5 million, or approximately 16.5%, below any of the most bearish
 7 estimates by Wall Street analysts. eMarketer cited slower than expected user growth and
 8 poor sentiment among advertisers as the basis for its reduction in revenue expectations.
 9 Notably, in July 2016, before the launch of Instagram Stories, eMarketer had forecast
10 Snap’s 2017 revenue at $805 million. eMarketer concluded that despite being a public
11 company for seven months, Snapchat “remains in the experimental bucket for many
12 marketers,” with many advertisers citing poor returns on their ad dollars.
13         213. As Snap continued to sputter, Spiegel publicly acknowledged that Snap had
14 failed to effectively communicate with its investors. At a rare public appearance on
15 October 3, 2017 at Vanity Fair’s New Establishment Summit in Beverly Hills, Spiegel
16 stated:
17         Going public was really the right thing for the company, and certainly the right
           thing at the time. . . . One of the things I did underestimate was how much
18         more important communication becomes . . . When you go public you need to
           explain to a huge new investor base . . . how your business works.
19
20         214.   Additional details regarding Snap’s stagnant growth emerged on October
21 20, 2017, when it was widely reported that Snap had announced internally that it would
22 slow its hiring rate in 2018. Company insiders revealed that Snap had laid off eighteen
23 employees in its recruiting division. It was also reported that Spiegel had sent an internal
24 email to Snap employees informing them that the Company would slow its hiring rate in
25 2018 and that managers would be asked to make “hard decisions” in order to reduce the
26 Company’s workforce.
27 VII. ADDITIONAL ALLEGATIONS OF SCIENTER
28         215. As alleged herein, the Exchange Act Defendants made materially false and

                                        54       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 60 of 107 Page ID #:60



 1 misleading statements and failed to disclose material facts concerning: (i) Snap’s user
 2 growth and engagement, by minimizing the known adverse impact of competition from
 3 Instagram’s Stories; (ii) the restatement of Snap’s 2015 daily user metrics, by failing to
 4 disclose Pompliano’s detailed, credible allegations regarding Defendants’ knowing
 5 misrepresentation of its user engagement metrics and severe internal controls
 6 deficiencies; and (iii) falsely asserting that Snap did not employ “growth hacking”
 7 strategies to inflate user growth.
 8         216.   In addition to the allegations set forth in Sections V, VI, and VIII, numerous
 9 additional facts give rise to a strong inference that, throughout the Class Period, the
10 Exchange Act Defendants knew or recklessly disregarded that their statements were
11 materially false and misleading when made.
12         217. The Executive Defendants, by virtue of their positions with Snap, were
13 responsible for, and remained well informed of, issues critical to the Company’s success.
14 As Snap stated in the Registration Statement, “we view Daily Active Users as a critical
15 measure of our user engagement. Adding, maintaining, and engaging Daily Active Users
16 have been and will continue to be necessary.” Snap’s user engagement metrics were
17 therefore critical to the Company’s core operations.
18         218. As would be revealed after the IPO, Facebook’s strategy of replicating
19 Snapchat’s most popular features on its Instagram platform had an immediate and
20 dramatic impact on Snapchat’s user growth and engagement.
21         219. The Executive Defendants would have had direct evidence of the impact on
22 Snap’s user growth and engagement following the introduction of Instagram’s Stories
23 feature. These issues were specifically raised with the Executive Defendants prior to the
24 IPO in numerous contexts including in the form of a company-wide town hall in which
25 Defendant Spiegel was confronted with widespread sentiment from Snap’s sales team
26 about challenges competing with Instagram. Spiegel reportedly dismissed the concerns
27 of his subordinates.
28         220. Former employees confirm that, prior to the IPO, Snap senior management

                                        55       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 61 of 107 Page ID #:61



 1 prepared a company-wide memorandum on the topic of Instagram’s competition with
 2 Facebook which former employees have characterized as “cocky” and “dismissive” of
 3 the concerns that employees and advertisers had expressed.
 4         221. Moreover, the Exchange Act Defendants’ own statements confirm that they
 5 paid particularly close attention to Snap’s user engagement metrics while simultaneously
 6 minimizing the significance of Snap’s slowing user growth. For example, during the IPO
 7 roadshow, Spiegel reportedly brushed aside concerns of slowing user growth while
 8 touting the strength of Snap’s user engagement.
 9         222. Therefore, Defendants’ positive statements regarding Snap’s user growth
10 and engagement and explanations for the decline in Snap’s user growth prior to the IPO
11 were knowingly false when made.
12         223. Defendants’ knowledge of the falsity of their statements regarding Snap’s
13 purportedly authentic user growth and engagement can be inferred from the fact that soon
14 after Defendants made these statements, the Company reversed course and disclosed that
15 the Company’s disappointing DAU numbers were in fact partly inflated by “growth
16 hacking” techniques. During the May 10, 2017 conference call, Spiegel represented that
17 the Company was “really excited about the momentum” with its DAU growth, and
18 represented that the Company’s user growth was “a function or a derivative of the growth
19 in creation” and not the product of “growth hacking, where you send a lot of push
20 notifications to users or you try to get them to do things that might be unnatural or
21 something like that.” Similarly, on May 24, 2017, Khan represented that “we don’t do
22 anything to do growth hacking.”
23         224. However, Spiegel admitted on August 10, 2017 that a portion of Snap’s
24 DAU growth was in fact driven by increasing use of push notifications to get users to use
25 the Snapchat application, stating that “as [people] become more reliant on push
26 notifications, have sort of relaxed the standards there, and I think it’s important for our
27 business.”
28         225. With respect to Defendants’ failure to disclose Pompliano’s allegations,

                                        56       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 62 of 107 Page ID #:62



 1 Defendants’ knowledge of Pompliano’s allegations can be inferred the fact that Snap was
 2 named as a defendant in Pompliano’s California complaint, filed before the IPO, in which
 3 Pompliano alleges that he personally informed Spiegel and Khan of the results of his
 4 investigation into the unreliability of Snap’s user engagement metrics and its lack of
 5 internal controls over user engagement data. Moreover, Pompliano alleges that Vollero
 6 admitted to him that the metrics Snapchat had been using were wrong, and that the
 7 Company’s representations were inaccurate and should be corrected. As Pompliano
 8 alleges, as a result of presenting these results and insisting that Snap stop misrepresenting
 9 its user metrics, Snap executives conspired to have him unjustly terminated, confirming
10 Defendants’ knowledge of his allegations.
11         226. Defendants’ knowledge of the materiality of Pompliano’s allegations can
12 also be inferred from the fact that, despite denying Pompliano’s allegations prior to the
13 IPO, stating that they “ha[d] no merit” and were “totally made up by a disgruntled former
14 employee,” the Registration Statement corroborated one of Pompliano’s core allegations,
15 not publicly available at the time of the IPO: Snap had been forced to restate its historical
16 DAU numbers due to its reliance on third party measurement applications it knew to be
17 false. As the Company disclosed in the Registration Statement that “Substantially all of
18 [Snap’s] revenue comes from advertising” and “real or perceived inaccuracies in [user
19 engagement] metrics may seriously harm and negatively affect our reputation and our
20 business” due to changes in “advertiser perception of the value of our products that
21 change the rates we can charge for advertising or the volume of advertising on Snapchat.”
22         227. The fact that the Registration Statement specifically disclosed two
23 immaterial lawsuits, including a dismissed personal injury lawsuit, in its discussion of
24 “Pending Matters” highlights the materiality of the Exchange Act Defendants’ knowing
25 omission of Pompliano’s allegations.
26         228. Finally, Spiegel and Murphy had the motive and opportunity to engage in
27 the wrongful conduct described herein, as evidenced by the fact that Spiegel and Murphy
28 each sold 16 million shares in the IPO, generating each Defendant $272 million in

                                        57       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 63 of 107 Page ID #:63



 1 proceeds.
 2 VIII. EXCHANGE           ACT     DEFENDANTS’         MATERIALLY          FALSE      AND
 3 MISLEADING STATEMENTS AND OMISSIONS OF MATERIAL FACT
 4         229. As alleged herein, the Exchange Act Defendants issued three categories of
 5 false and misleading statements and omissions of material fact during the Class Period.
 6 In the Registration Statement, the Exchange Act Defendants made materially false and
 7 misleading statements concerning Snap’s user growth and engagement by minimizing
 8 the known adverse impact that Instagram’s clone Stories function was having on Snap’s
 9 user growth and engagement. Second, the Exchange Act Defendants made materially
10 false and misleading statements concerning the restatement of its 2015 daily user metrics
11 by failing to disclose Pompliano’s detailed, credible allegations regarding Defendants’
12 knowing misrepresentation of its user engagement metrics and severe internal controls
13 deficiencies. Additionally, the Exchange Act Defendants violated ASC 450 by failing to
14 disclose the Pompliano complaint and describing the nature of his claims. Third,
15 following the IPO, Defendants misled investors regarding their user engagement by
16 falsely asserting that Snap did not employ “growth hacking” strategies to drive user
17 growth.
18         A.    Snap’s Registration Statement
19               1.     The Registration Statement Contained Materially False and
20                      Misleading Statements Regarding Snap’s User Growth and
21                      Engagement
22         230. The single most important metric that Snap’s Registration Statement touted
23 was its daily active users and the trends associated with this metric. The following chart
24 appeared on page 72 of the Registration Statement:
25
26
27
28

                                        58       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 64 of 107 Page ID #:64



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         231. With regard to the trends relating to DAU, Snap disclosed that “[t]he rate of
14 net additional Daily Active Users was relatively flat in the early part of the quarter ended
15 December 31, 2016” but also claimed that this flatness could be attributed to the fact the
16 Company “historically experienced lumpiness in the growth of our Daily Active
17 Users.” Snap also noted that DAU growth “accelerated in the month of December.”
18         232. The Registration Statement attributed the relatively flat DAU growth in the
19 4Q 2016 as being “primarily related to accelerated growth in user engagement earlier
20 in the year.”
21         233. According to the Registration Statement: “The rate of net additional Daily
22 Active Users accelerated in the first half of 2016 compared to the second half of 2015,
23 largely due to increased user engagement from product launches and increased adoption
24 rates among older demographics.” Snap explained that “[t]his created a higher baseline
25 of Daily Active Users heading into the third and fourth quarters, so incremental net
26 additions within these quarters were more difficult even with strong year-over-year
27 growth.”
28         234. The only disclosure that Snap made regarding any impact from Facebook’s

                                        59       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 65 of 107 Page ID #:65



1 Instagram was the following: “Instagram, a subsidiary of Facebook, recently introduced
2 a ‘stories’ feature that largely mimics our Stories feature and may be directly
3 competitive.” In effect, the Registration Statement operated as a direct rebuttal of any
4 speculation that Facebook’s Instagram was having a negative impact on Snap’s DAU and
5 user engagement.
6        235. The statements in ¶¶230-34 were materially false and misleading when
7 made because the Exchange Act Defendants misrepresented and failed to disclose the
8 following:
9        a.     Instagram’s launch of its clone “Stories” function had resulted in a dramatic
10       decline in Snap’s user growth. As reflected in a chart of Instagram’s growth
11       compared to Snapchat’s following the launch of Stories on Instagram, Snap’s flat
12       growth coincided with an exponential growth in its chief competitor’s popularity:
13
14
15
16
17
18
19
20
21
22
23
24       b.     Snap’s senior management was directly informed by the Company’s sales

25              staff that Snap was losing advertisers to Instagram and Snap was losing

26              market share. According to FE 1, in response to widespread concern raised

27              by Snap’s employees, Snap distributed a company-wide memo addressing

28              Instagram’s growth relative to Snap that attempted to deflect widespread


                                       60       Case No. 18-cv-9587
     CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 66 of 107 Page ID #:66



 1               fears among Snap employees about Instagram’s impact.
 2         c.    FE 2 revealed that in January 2017, Snap held a company-wide meeting
 3               during which numerous employees expressed concerns to Spiegel and other
 4               Snap senior executives about Snap’s ability to compete with Instagram. FE
 5               2 described Spiegel’s response as dismissive, telling employees to simply
 6               execute on Snap’s business plans despite competition. However, FE 2
 7               revealed Snap’s advertising customers consistently expressed concerns
 8               about the value of investing in Snap as compared to Facebook or Instagram,
 9               and that the introduction of competing features on Instagram, such as
10               Stories, only amplified these concerns. As a result of such concerns, FE 2
11               revealed that Snap’s internal projections and assumptions about their ability
12               to grow and monetize their platform lacked a reasonable basis.
13         d.    Confirming these witness accounts, an August 2017 report revealed that at
14               the time of the IPO, there was widespread anxiety within the Company about
15               its ability to continue to add new users in the face of competition with
16               Instagram. The report described a rare Q&A session with Spiegel in which
17               Spiegel received a dozen questions about the impact of competition from
18               Instagram on Snap’s user growth. In response, Spiegel reportedly dismissed
19               the concerns of his employees.
20         236. Snap’s statements in the IPO had the intended effect of discounting any
21 speculation about the potential impact of competition by Instagram and created a
22 materially false impression that Snap’s historical growth rate in active users was not
23 being directly impacted by competition from Instagram.
24         237. For example, in reporting on the Registration Statement, Business Insider
25 noted Snap’s explanation for the slowdown in user growth as not being the product of
26 competition from Facebook: “[The Registration Statement] says the slowdown in user
27 growth it suffered in the second half of 2016 is because of bad product updates — and
28 not necessarily an increase in competition.”

                                        61       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 67 of 107 Page ID #:67



 1         238. Moreover, several of the major Wall Street investment banks that
 2 underwrote Snap’s IPO issued analyst reports with target prices well in excess of the IPO
 3 valuation based on the information disclosed in the Registration Statement. In support
 4 of these valuations, these analysts cited to the Company’s false assurances regarding their
 5 competition. For example, on March 27, 2017, Deutsche Bank initiated coverage with a
 6 “Buy” recommendation, setting a $30 price target, noting that “several key investor
 7 concerns” such as the Company’s current lack of profitability and the threat of
 8 competition, were “overblown.”
 9               2.     The Registration Statement Contained Materially False and
10                      Misleading Statements about Snap’s Restatement of Its DAU
11                      Numbers and the Risk of Inaccurate User Metrics
12         239. Snap’s failure to disclose Pompliano’s detailed, credible allegations
13 regarding the unreliable nature of Snap’s user engagement metrics rendered their
14 disclosures regarding the restatement of Snap’s historical DAU numbers and the risk of
15 inaccurate user metrics incomplete and misleading. Snap’s omission of Pompliano’s
16 allegations and the ongoing controversy surrounding the reliability of Snap’s user
17 engagement metrics rendered their discussion of the risks posed to Snap due to a change
18 in advertisers’ perception of the business materially misleading. Regardless of the
19 veracity of Pompliano’s claims, even the prospect of his credible allegations leaking out
20 posed a material threat to Snap’s fledgling advertising business.
21         240. Indeed, the Registration Statement emphasized the importance of the
22 reliability of Snap’s user metrics, stating that “real or perceived inaccuracies in [user]
23 metrics may seriously harm and negatively affect our reputation and our business.” Snap
24 warned investors:
25         If advertisers, partners, or investors do not perceive our user, geographic, or
           other demographic metrics to be accurate representations of our user base, or
26         if we discover material inaccuracies in our user, geographic, or other
           demographic metrics, our reputation may be seriously harmed.
27
           241. Despite acknowledging the material risk posed by perceived inaccuracies in
28

                                        62       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 68 of 107 Page ID #:68



 1 the reliability of Snap’s user metrics, the full extent of the Company’s disclosures as it
 2 related to the historical reliability of its user metrics was limited to the following:
 3         In the past we have relied on third-party analytics providers to calculate our
           metrics, but today we rely primarily on our analytics platform that we
 4         developed and operate. For example, before June 2015, we used a third party
           that counted a Daily Active User when the application was opened or a
 5         notification was received via the application on any device. We now use an
           analytics platform that we developed and operate and we count a Daily Active
 6         User only when a user opens the application and only once per user per day.
           We believe this methodology more accurately measures our user engagement.
 7         Additionally, to align our pre-June 2015 Daily Active Users with this new
           methodology, we reduced our pre-June 2015 Daily Active Users by 4.8%, the
 8         amount by which we estimated the data generated by the third party was
           overstated. Since this adjustment is an estimate, the actual pre-June 2015
 9         Daily Active Users may be higher or lower than our reported numbers. As a
           result, our metrics may not be comparable to prior periods.
10
11         242. As commentators noted when Pompliano’s allegations were revealed to the
12 market, the Registration Statement corroborated one of Pompliano’s core allegations:
13 Snap had been forced to restate its historical DAU numbers due to its reliance on third
14 party measurement applications it knew to be false. For example, on April 13, 2017,
15 Fortune magazine reported that “investors have reason to pay attention” because, despite
16 the Company’s claims that it had nothing to hide, “the unsealed lawsuit contains some
17 key statistics that Snapchat has never before disclosed, not even to investors.” The article
18 noted that while Snap contended that Pompliano was “‘fired for poor performance,’ he
19 was right about one important thing: Around the time Snap began selling ads on the
20 platform, Snapchat was not as popular as most people thought it was.” The article
21 continued that “Snap does not dispute is that the discrepancy underlying Pompliano’s
22 argument actually existed.” The article concluded that “[f]or investors, though, whether
23 or not Snap exaggerated the user number matters less at this point than the fact that
24 Pompliano’s lower number turned out to be right.”
25         243. Therefore, Snap’s failure to fully disclose Pompliano’s allegations and the
26 reason for the restatement of Snap’s 2015 DAU numbers constituted a material omission
27 that rendered the Registration Statement materially misleading.            The Registration
28 Statement’s description of the risks to the Company’s advertising business from real or

                                        63       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 69 of 107 Page ID #:69



 1 perceived inaccuracies in user metrics as potential and non-specific events that might
 2 hypothetically occur in the future gave investors a false and misleading impression of the
 3 specific risks facing the Company, thereby rendering the foregoing purported risks a
 4 then-concealed reality.
 5               3.     The Registration Statement Failed to Disclose Pompliano’s
 6                      Allegations That Snap’s User Metrics Were Unreliable, a
 7                      Material Omission and Violation of ASC 450
 8         244. The Registration Statement’s failure to disclose the fact of Pompliano’s
 9 whistleblower suit and its allegations relating to the accuracy and integrity of Snap’s user
10 metrics was a material omission. The Registration Statement emphasized the importance
11 of lawsuits to the Company by disclosing to potential investors that “[f]rom time to time,
12 we are involved in class-action lawsuits and other litigation matters that are expensive
13 and time-consuming. If resolved adversely, lawsuits and other litigation matters could
14 seriously harm our business.” In particular, the Registration Statement explained:
15         Any such negative outcome could result in payments of substantial monetary
           damages or fines, or changes to our products or business practices, and
16         accordingly our business could be seriously harmed. Although the results of
           lawsuits and claims cannot be predicted with certainty, we do not believe that
17         the final outcome of those matters that we currently face will seriously harm
           our business.
18
19         245. Highlighting the significance of lawsuits to the Company, the Registration
20 Statement specifically disclosed in a section of the Registration Statement titled,
21 “Pending Matters,” two lawsuits. The first disclosed lawsuit was brought in September
22 2015 and involved a claim that the defendants improperly used the plaintiff’s image. The
23 second was a personal injury lawsuit filed in April 2016 which had been dismissed.
24 Despite these disclosures, the Registration Statement failed to disclose the existence and
25 substance of Pompliano’s claims against the Company—which, at the time of the IPO,
26 had been filed under seal.
27         246. As set forth above, Pompliano’s complaint alleged a systemic failure in
28 Snapchat’s internal controls and computation of critical user metrics, and alleged that

                                        64       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 70 of 107 Page ID #:70



 1 these problems persisted until the IPO. More specifically, Pompliano claimed that Snap’s
 2 user data was unreliable and inaccurate, and claimed that Snap had misled advertisers
 3 and investors.
 4         247. Undisclosed to investors, the Registration Statement confirmed one of
 5 Pompliano’s core allegations. This fact would only be revealed after the IPO, when it
 6 was reported that, despite the Company’s claims that Pompliano’s allegation “ha[d] no
 7 merit” and were “totally made up,” the Registration Statement confirmed that due to
 8 unreliable measurements, Snap had been forced to restate its historical user metric data.
 9         248. Given the material risk posed by “real or perceived inaccuracies in [user]
10 metrics,” which the Registration Statement admitted “may seriously harm and negatively
11 affect [Snap’s] reputation and [] business,” Defendants had a duty to disclose
12 Pompliano’s action and the nature of his claims under General Accepted Accounting
13 Principles (“GAAP”). Specifically, under Accounting Standards Codification Topic 450
14 (“ASC 450”), which governs the disclosure and accrual of contingencies by public
15 companies in their periodic reports and registration statements filed with the SEC, if the
16 likelihood of a material loss is “reasonably possible,” i.e., more likely than remote, but
17 less likely than probable, and the amount of the reasonably possible loss is estimable,
18 then a company must disclose the nature of the contingency and also provide its estimate
19 of the amount or range of loss. If the reasonably possible loss is not estimable, then a
20 company must disclose the nature of the contingency and describe why it is unable to
21 estimate the amount of the loss.
22         249. ASC 450-20 provides examples of loss contingencies covered by ASC 450
23 and, as pertinent here, specifically includes “litigation, claims, and assessments.” At
24 minimum, ASC 450-20-55-13 provides that a loss contingency involving a filed claim
25 must be disclosed if there is a reasonable possibility that the outcome will be unfavorable.
26 Thus, in cases where the filed claim has not yet been resolved, but an unfavorable
27 outcome is reasonably possible, ASC 450 requires an issuer to disclose the nature of the
28 contingency and any amount of loss that is reasonably possible. ASC-450-20-55-31.

                                        65       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 71 of 107 Page ID #:71



 1 Here, in failing to disclose the Pompliano lawsuit and the nature of the claims, Snap
 2 violated ASC-450.
 3         250. Under ASC 450, Snap’s failure to disclose Pompliano’s complaint in its
 4 discussion of litigation-related risks facing the Company was a material omission. Given
 5 that, according to the Registration Statement, “real or perceived inaccuracies in [Snap’s
 6 user] metrics may seriously harm and negatively affect our reputation and our business,”
 7 Pompliano’s allegations posed a risk of material loss that was at least reasonably
 8 probable, regardless of whether Snap disputed Pompliano’s claims.
 9         251. Moreover, California Labor Code § 1054, pursuant to which Pompliano
10 brought his initial complaint, provides for treble damages. In addition to such damages,
11 Pompliano sought punitive damages for his alleged wrongful termination. Given that at
12 the time of IPO, Snap was losing money, the likelihood of a material loss as a result of
13 his complaint was “reasonably possible.” Therefore, the Exchange Act Defendants
14 violated ASC 450 by failing to disclose the fact of Pompliano’s complaint.
15         B.    May 10, 2017 Conference Call
16         252. On May 10, 2017, after the Company reported disappointing DAU growth
17 of only 5% quarter-over-quarter, Defendants falsely assured investors that despite
18 disappointing quarterly results, Snap’s user engagement was steadily growing. For
19 example, during a conference call with analysts and investors on this date, Spiegel stated
20 that during the first quarter, Snap saw a “significant increase in engagement, with now
21 over 3 billion Snaps created every day with our cameras, generating an increase in overall
22 sessions and time spent.” Similarly, Khan touted the purported fact that “time spent for
23 our users continues to grow,” claiming that “On average, in Q1 our users spent over 30
24 minutes per day on Snapchat.”
25         253. In an effort to distract investors from Snap’s disappointing DAU numbers,
26 Spiegel attempted to redefine the Company’s much-touted DAU number, claiming that
27 the Company was more focused on the quality of user engagement than on absolute
28 growth in users:

                                        66       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 72 of 107 Page ID #:72



 1         I think the way that we try to help people understand how we think about daily
           active user growth is really through the lens of creativity and creation, because
 2         we built our entire business on creation. . . . I think the most important thing
           to understand is that really we think of this daily active user growth as a
 3         function or a derivative of the growth in creation. And so we’re really excited
           about the momentum there.
 4
 5         254. Moreover, Spiegel sought to reassure investors by dispelling any concern
 6 that Snap’s reported DAU numbers were inflated by so-called “growth hacking”
 7 techniques used by other applications, and reflected only genuine engagement:
 8         I’d love to speak a little bit to the DAU question, because it’s a question that
           we get all the time. And I think one of the reasons why it’s such a popular
 9         question is because there’s a lot of this thing in our industry called growth
           hacking, where you send a lot of push notifications to users or you try to get
10         them to do things that might be unnatural or something like that.
11         And I think while that’s the easy way to grow daily actives quickly, we don’t
           think that those sorts of techniques are very sustainable over the long term.
12         And I think that can ultimately impact our relationship with the customer.
13         255. The statements in ¶¶252-55 were materially false and misleading when
14 made because for the reasons set forth in ¶235 above, the Exchange Act Defendants
15 knew, but failed to disclose the fact that Snapchat had experienced a dramatic decline in
16 user growth and engagement due to the launch of Instagram’s clone Stories, which
17 mimicked Snapchat’s most popular features and was therefore directly competitive. The
18 adverse trend on Snap’s user growth and engagement caused by Instagram’s Stories was
19 ongoing at the time the Exchange Act Defendants made the foregoing false and
20 misleading statements.
21         256. In addition, the Exchange Act Defendants’ statements claiming that Snap’s
22 DAU numbers were not inflated through “growth hacking” techniques were false and
23 misleading because, as Spiegel admitted on August 10, 2017, a portion of Snap’s DAU
24 growth was driven by increasing use of push notifications to get users to use the Snapchat
25 application. Spiegel defended Snap’s practice by stating that “as [people] become more
26 reliant on push notifications, have sort of relaxed the standards there, and I think it’s
27 important for our business.”
28         257. The Exchange Act Defendants’ false assurances regarding Snap’s user

                                        67       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 73 of 107 Page ID #:73



 1 growth and engagement had the intended effect, as reflected in market commentary
 2 following the May 10, 2017 conference call. For example, Morgan Stanley noted that
 3 “1Q didn’t bring the post-IPO rev/DAU beat investors were looking for, but we remain
 4 bullish about SNAP’s rising engagement and the monetization potential of its user base.
 5 We are buyers on weakness.” Similarly, S&P Global projected “significant growth
 6 opportunities as SNAP focuses on expansion and monetization, and we think the
 7 company is poised to take notable market share in global mobile advertising.” With
 8 respect to the threat of competition, S&P reiterated the Registration Statements qualified
 9 risk disclosure, noting that Facebook had “developed offerings/features similar to
10 SNAP’s, perhaps detracting from user/ engagement/revenue growth.”
11         C.    May 24, 2017 J.P.Morgan Conference
12         258. On May 24, 2017, Khan repeated the Exchange Act Defendants’ false
13 assurances regarding the strength of Snap’s user growth and engagement to investors
14 during the Company’s presentation at the J.P.Morgan Technology, Media, and Telecom
15 Conference.
16         259. As part of his prepared remarks, Khan touted the Company’s growth in user
17 engagement, stating that “We saw time spent by users on the platform was up sequentially
18 and year-over-year and our average user spent more than 30 minutes on the platform.”
19         260. Reiterating Spiegel’s false representations about the quality of Snap’s user
20 engagement, Khan stated unequivocally that the Company did not engage in any “growth
21 hacking” tactics. Khan stated that “I think the other thing is we don’t do anything to do
22 growth hacking. We don’t spam you all the time to add you as a net user. So our growth
23 is driven by word-of-mouth and new product launches.”
24         261. The statements in ¶¶259-60 were materially false and misleading when
25 made for the reasons set forth in ¶235 above, the Exchange Act Defendants knew, but
26 failed to disclose the fact that Snapchat had experienced a dramatic decline in user growth
27 and engagement due to the launch of Instagram’s clone Stories, which mimicked
28 Snapchat’s most popular features and was therefore directly competitive. The adverse

                                        68       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 74 of 107 Page ID #:74



 1 trend on Snap’s user growth and engagement caused by Instagram’s Stories was ongoing
 2 at the time the Exchange Act Defendants made the foregoing false and misleading
 3 statements.
 4         262. In addition, Defendants statements claiming that Snap’s DAU numbers were
 5 not inflated through “growth hacking” techniques were false and misleading because, as
 6 Spiegel admitted on August 10, 2017, a portion of Snap’s DAU growth was driven by
 7 the increasing use of push notifications to get users to use the Snapchat application.
 8 Spiegel defended Snap’s practice by stating that “as [people] become more reliant on
 9 push notifications, have sort of relaxed the standards there, and I think it’s important for
10 our business.”
11         263. Following the Company’s statements touting its user growth and the
12 purported authenticity of its reported DAU numbers, J.P.Morgan reported on May 24,
13 2017 that user engagement was one of the “Key Takeaways” from Khan’s presentation,
14 noting that “Snap highlighted the continued strong engagement seen in 1Q” and that
15 “North America, where Snap is highly focused, continues to be strong.”
16 IX.     LOSS CAUSATION
17         264. As alleged herein, Defendants engaged in a scheme to deceive investors
18 during the Class Period by misrepresenting and omitting material facts concerning:
19 (i) Snap’s user growth and engagement, by minimizing the known adverse impact of
20 competition from Instagram’s Stories; (ii) Pompliano’s complaint and the nature of his
21 allegations, including that his complaint alleged the need to restate of Snap’s 2015 DAU
22 metrics; and (iii) falsely asserting that Snap did not employ “growth hacking” strategies
23 to inflate user growth. Defendants’ materially false or misleading statements and
24 omissions of material fact, alleged above in Section VIII, caused the price of Snap
25 common stock to be artificially inflated, and/or maintained such artificial inflation during
26 the Class Period, operating as a fraud or deceit upon Plaintiffs and other Class Period
27 purchasers of Snap common stock.
28         265. Relying upon the integrity of the market price for Snap common stock and

                                        69       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 75 of 107 Page ID #:75



 1 public information relating to the Company, Plaintiffs and other Class members
 2 purchased or otherwise acquired Snap common stock at prices that incorporated and
 3 reflected the Exchange Act Defendants’ misrepresentations and omissions of material
 4 fact alleged herein. Had the Exchange Act Defendants been truthful about these matters
 5 during the Class Period, Plaintiffs and other Class members would not have purchased
 6 or otherwise acquired their Snap common stock at the artificially inflated prices at which
 7 it traded.
 8         266. Plaintiffs and other Class members suffered actual economic loss and were
 9 damaged when the trading price of Snap common stock declined upon the public
10 disclosure of new information correcting the Exchange Act Defendants’ alleged
11 misrepresentations regarding Snap’s user growth and engagement, Pompliano’s
12 allegations regarding the Exchange Act Defendants’ knowing misrepresentation of
13 Snap’s user engagement metrics, and the Exchange Act Defendants’ use of “growth
14 hacking” to inflate Snap’s user engagement metrics. These revelations occurred through
15 at least five partial corrective disclosures: April 4, 2017, May 10, 2017, June 7-8, 2017,
16 July 11, 2017, and August 10, 2017.
17         267. As alleged above in ¶¶137-207 and in this Section, these partial corrective
18 disclosures of the Exchange Act Defendants’ fraud caused foreseeable declines in the
19 price of Snap common stock by removing portions of the artificial inflation in the price
20 of Snap common stock that resulted from the Exchange Act Defendants’ fraud. The
21 timing and magnitude of the declines in the price of Snap common stock in response to
22 the public disclosure of new, Company-specific news on each of the days alleged herein
23 negate any inference that the losses suffered by Plaintiffs and other Class members were
24 caused by changed market conditions or other macroeconomic factors unrelated to the
25 Exchange Act Defendants’ fraud.
26         268. As alleged in ¶¶163-69 above, on April 4, 2017, new details concerning
27 Pompliano’s allegations against Snap emerged. On this date, it was reported by Business
28 Insider that “[c]urrently redacted portions of Pompliano’s lawsuit contain user metrics

                                        70       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 76 of 107 Page ID #:76



 1 that he claims are different from what Snap told investors and the press ahead of its
 2 February IPO.” This disclosure partially (but incompletely) revealed some of the relevant
 3 truth concealed and/or obscured by the Exchange Act Defendants’ prior misstatements
 4 and omissions regarding Snap’s internal controls over user engagement data.
 5 Furthermore, this partial disclosure was a foreseeable consequence of the Exchange Act
 6 Defendants’ omissions of material facts concerning Pompliano’s allegations and the
 7 resultant risk that advertisers would perceive Snap’s user engagement metrics as
 8 unreliable.
 9         269. As a direct and proximate result of this partial corrective disclosure of
10 Defendants’ fraud, the price of Snap’s common stock fell approximately 7.3%, from a
11 close of $22.35 per share on April 3, 2017 to close at $20.70 per share on April 5, 2017,
12 on heavy trading volume, thereby removing a portion of the artificial inflation in the price
13 of Snap common stock.
14         270. Market commentators specifically attributed the subsequent decline in
15 Snap’s stock to the revelation of this news. For example, citing Pompliano’s allegations
16 that “Snap’s outsized valuation is built on a house of cards” that has been “systematically
17 built through a coordinated effort from Snap’s executives to personally reward
18 themselves with billions of dollars by maliciously manipulating metrics, suppressing
19 metrics that put the company in a negative light, and even, at times, blatantly misleading
20 professional investors, employees, advertisers, and now, retail investors,” Business
21 Insider reported on April 5, 2017 that “Snapchat’s stock price is diving on Wednesday,
22 down 4.29%.
23         271. As alleged in ¶¶170-74 above, on May 10, 2017, Snap announced that its
24 DAUs increased only 5% quarter-over-quarter, from 158 million in Q4 2016. The
25 disclosure of Snap’s disappointing user growth and engagement was a foreseeable
26 consequence of Defendants’ misrepresentations and omissions of material facts
27 concerning Snap’s user growth and engagement and the competition it faced from
28 Instagram. This disclosure partially (but incompletely) revealed some of the relevant

                                        71       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 77 of 107 Page ID #:77



 1 truth concealed and/or obscured by Defendants’ prior misstatements and omissions,
 2 which created the false impression that Snap expected its user growth to continue
 3 unabated and that the risk of Instagram’s clone features directly competing against Snap
 4 was a hypothetical risk rather than a concealed reality.
 5         272. As a direct and proximate result of this partial corrective disclosure of the
 6 Exchange Act Defendants’ fraud, the price of Snap’s common stock fell $4.93 per share,
 7 or approximately 21%, from a closing price of $22.98 on May 10, 2017, to close at $18.05
 8 per share on May 11, 2017
 9         273. As was widely reported at the time, analysts attributed the stock price
10 decline on this date to Snap’s disappointing DAU growth, as reflected in numerous
11 analyst reports:
12               a. Morningstar reported on May 10, 2017 that “growth in daily average
13                    users, or DAUs, was disappointing.”
14               b. Piper Jaffray reported that Snap’s “user growth and ad load ramp [was]
15                    underwhelming given the company’s valuation” and that “[l]acking
16                    DAU and revenue upside in the first quarter as a public company means
17                    SNAP is now firmly in the penalty box.”
18               c. Canaccord reported that “DAU growth decelerated again to 36%, a far
19                    cry from the 63% growth seen in Q3, and although this was roughly in
20                    line with our estimate, it is likely the primary reason for the stock’s
21                    volatility after the earnings report.”
22               d. William Blair reported that “Average daily active users (DAUs) of 166
23                    million were about 1.3 million below the Street estimate.” The report
24                    noted that “most investors were focused on the company’s DAUs metric
25                    heading into the print with concerns about how competition from
26                    Facebook.”
27               e. Barclays reported that the “biggest issue was the lack of any meaningful
28                    pick up in ROW DAU net adds.”

                                        72       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 78 of 107 Page ID #:78



 1               f. Credit Suisse reported that “We expect the positive aspects of SNAP’s
 2                   1Q17 report (North America monetization, hosting cost leverage) to be
 3                   overshadowed by the revenue and DAU miss, as this was certainly NOT
 4                   in the script for its first report as a public company.”
 5         274. The views of analysts were echoed in other market commentary. For
 6 example, TechCrunch reported on May 10, 2017, “Snap’s growth rate increased just a
 7 little in Q1 2017 – a bad start to its first quarterly earnings report since going public.”
 8 Market commentators uniformly attributed Snap’s slowing user growth to direct
 9 competition from Instagram. For example, VentureBeat reported on May 10, 2017 that
10 “Facebook’s plan worked: Snapchat hits 166 million users, 34 million fewer than
11 Instagram Stories.”
12         275. As alleged in ¶¶190-92 above, on June 7, 2017, it was reported that based
13 on data from SensorTower, a firm that tracks app analytics, worldwide downloads of
14 Snapchat for the months of April and May 2017 were down 22% from the year prior,
15 confirming that the image of Snap as a rapidly-growing, soon-to-be profitable business
16 presented in the Registration Statement was just a mirage. A report issued by Nomura
17 Instinet on this date noted that “By comparison, Instagram downloads have demonstrated
18 YoY growth, suggesting that competitive pressures may be intensifying for Snap,
19 challenging the platform’s ability to attract and retain new users.” As a direct and
20 proximate result of this partial corrective disclosure of Defendants’ fraud, the price of
21 Snap’s common stock fell approximately 7.4%, from a prior close of $20.36 per share on
22 June 6, 2017 to close at $18.85 per share on June 8, 2017.
23         276. The revelation of the rapid decline in downloads of Snapchat was a
24 foreseeable consequence of the Exchange Act Defendants’ misrepresentations and
25 omissions of material facts concerning Snap’s user growth and engagement. This
26 disclosure partially (but incompletely) revealed some of the relevant truth concealed
27 and/or obscured by the Exchange Act Defendants’ prior misstatements and omissions,
28 which created the false impression that Snap expected its user growth to continue

                                        73       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 79 of 107 Page ID #:79



 1 unabated and that the risk of Instagram’s clone features directly competing against Snap
 2 was a hypothetical risk rather than a concealed reality.
 3         277. As alleged in ¶¶193-95 above, on July 11, 2017, Morgan Stanley lowered
 4 its price target by 42% to $16 and downgraded Snap to equal-weight. The report
 5 specifically tied its downgrade of Snap’s stock to the fact that “Instagram competition is
 6 increasing.” The report stated that Morgan Stanley was “lowering [its] forward DAU
 7 estimates given this data,” which it viewed as a “troubling directional trend[] which
 8 causes us to lower our DAU outlook.”
 9         278. Morgan Stanley’s shocking downgrade was noted by market participants as
10 signaling a significant change in the outlook of Snap stock. For example, Yahoo! Finance
11 reported that “Morgan Stanley’s downgrade is a particularly hard hit for the company as
12 the bank was the lead underwriter for Snap’s IPO, guiding the company through the
13 process and helping determine its initial stock price.” The report highlighted that Morgan
14 Stanley’s downgrade was based on concerns about Snap’s ability to grow, and
15 “effectively refuted the main reasons why Snap’s biggest champions believed in the
16 company at all: its apparent scalability and unique platform.” Similarly, CNBC described
17 Morgan Stanley’s downgrade as “a rare rebuke by a firm that helped bring [Snap] public.”
18         279. Morgan Stanley’s downgrade was a foreseeable consequence of
19 Defendants’ misrepresentations and omissions of material facts concerning Snap’s user
20 growth and engagement. This disclosure partially (but incompletely) revealed some of
21 the relevant truth concealed and/or obscured by the Exchange Act Defendants’ prior
22 misstatements and omissions, which created the false impression that Snap expected its
23 user growth to continue unabated and that the risk of Instagram’s clone features directly
24 competing against Snap was a hypothetical risk rather than a concealed reality.
25         280. As a direct and proximate result of this partial corrective disclosure of the
26 Exchange Act Defendants’ fraud, the price of Snap’s common stock fell $1.52 per share,
27 or approximately 8.9%, from a closing price of $16.99 on July 10, 2017, to close at $15.47
28 per share on July 11, 2017.

                                        74       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 80 of 107 Page ID #:80



 1         281. As further evidence that the decline in Snap’s stock price was proximately
 2 caused by the disclosure of new information regarding the impact of Instagram’s directly
 3 competitive features on Snap’s user growth and engagement—a fact that was known, but
 4 fraudulently concealed by the Exchange Act Defendants, TechCrunch reported on
 5 August 2, 2017 that “If Facebook’s goal was stop Snap in its tracks, it’s largely succeeded
 6 with Instagram Stories. Snapchat’s monthly active user growth rate has plummeted from
 7 17.2% per quarter to just 5%, while Snap’s share price has fallen from its $17 IPO to
 8 $13.”
 9         282. As alleged in ¶¶196-207 above, on August 10, 2017, Snap reported its
10 financial results for the second quarter of 2017, which included DAU growth of only 4%
11 quarter-over-quarter, from 166 million in Q1 2017.          The disclosure of a second
12 consecutive quarter of Snap’s disappointing user growth and engagement was a
13 foreseeable consequence of the Exchange Act Defendants’ misrepresentations and
14 omissions of material facts concerning Snap’s user growth and engagement. This
15 disclosure revealed the relevant truth concealed and/or obscured by Defendants’ prior
16 misstatements and omissions, which created the false impression that Snap expected its
17 user growth to continue unabated and that the risk of Instagram’s clone features directly
18 competing against Snap was a hypothetical risk rather than a concealed reality.
19         283. As a direct and proximate result of this corrective disclosure of Defendants’
20 fraud, Snap’s share price declined $1.94 per share, or approximately 14%, from a closing
21 price of $13.77 on August 10, 2017, to close at $11.83 per share on August 11, 2017.
22         284. Analysts again attributed the decline to Snap’s disappointing user
23 engagement metrics:
24               a. Morningstar reported that “Snap’s second quarter was yet again
25                   disappointing,” as “the daily average user growth came in below
26                   expectations.”   The report concluded that “[w]hile Snap is making
27                   headway into further monetizing its user base, we still believe lack of
28                   robust growth in the firm’s overall user base weakens the sustainability

                                        75       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
        Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 81 of 107 Page ID #:81



 1                  of any network effect.”
 2               b. Canaccord reported that “SNAP’s Q2 results were generally below
 3                  consensus, with slowing DAU growth and lower monetization than
 4                  expected. DAU growth continues to be strongest in North America,
 5                  further illustrating the company’s international competitive obstacles.”
 6               c. Piper Jaffray reported that “Snap reported weak revenue and mixed
 7                  engagement,” noting that “DAUs continue to be the most important
 8                  indicator of SNAP’s future, not just because it is a metric the Street likes,
 9                  but because it drives the dominating narrative told to advertisers and
10                  agencies.” The report continued that “Snap is clearly losing market share
11                  to Instagram despite being 1/3rd of its size and has established a
12                  weakening narrative that extends outside of the Street to advertisers who
13                  are deciding where to allocate ad spend.” The report concluded that the
14                  analysts “remain skeptical of Snap’s longevity, as the company lacks
15                  meaningful innovation in the face of significant competitive pressure.”
16         285. The economic losses, i.e., damages, suffered by Plaintiffs and other Class
17 members are direct and foreseeable results of: (i) the Exchange Act Defendants’
18 materially false or misleading statements and omissions of material fact, which caused
19 the price of Snap common stock to be artificially inflated; and (ii) the subsequent
20 significant decline in the price of Snap common stock when the truth was gradually
21 revealed on April 4, May 10, June 7-8, July 11, and August 10, 2017, removing portions
22 of the artificial inflation from the price of Snap common stock.
23 X.      PRESUMPTION OF RELIANCE
24         286. In support of Plaintiffs’ claims under the Exchange Act, Plaintiffs will rely
25 upon the presumption of reliance established by the fraud-on-the-market doctrine to
26 establish reliance for the Exchange Act Defendants’ false and misleading statements
27 alleged above in ¶¶230-60. Plaintiffs’ reliance may be presumed because, among other
28 things:

                                        76       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 82 of 107 Page ID #:82



 1                a. The Exchange Act Defendants made public misrepresentations or failed
 2                   to disclose material facts during the Class Period;
 3                b. The omissions and misrepresentations were material;
 4                c. The Company’s common stock traded in an efficient market;
 5                d. The alleged misrepresentations would tend to induce a reasonable
 6                   investor to misjudge the value of the Company’s common stock; and
 7                e. Plaintiffs and other members of the Class purchased Snap common stock
 8                   between the time defendants misrepresented or failed to disclose material
 9                   facts and the time the true facts were disclosed, without knowledge of
10                   the misrepresented or omitted facts.
11         287. At all relevant times, the market for Snap common stock was efficient for
12 the following reasons, among others:
13                a. Throughout the Class Period, Snap common stock was listed and actively
14                   traded on the New York Stock Exchange, a highly efficient and
15                   automated market;
16                b. Throughout the Class Period, over a dozen different firms and dozens of
17                   analysts covered Snap common stock;
18                c. As a regulated issuer, Snap filed periodic public reports with the SEC;
19                   and
20                d. Snap regularly communicated with public investors via established
21                   market communication mechanisms, including through regular
22                   dissemination of press releases on the major news wire services and
23                   through other wide-ranging public disclosures, such as communications
24                   with the financial press, securities analysts and other similar reporting
25                   services.
26         288.   In addition, with respect to the material omissions alleged above in ¶¶244-
27 51, Plaintiffs are entitled to the Affiliated Ute presumption of reliance due to Defendants’
28 failure to disclose the fact of Pompliano’s whistleblower suit and its allegations relating

                                        77       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 83 of 107 Page ID #:83



 1 to the accuracy and integrity of Snap’s user metrics. Defendants had a duty to disclose
 2 this information under ASC 450, but made no such disclosure.
 3 XI.     INAPPLICABILITY OF THE STATUTORY SAFE HARBOR OR
 4         BESPEAKS CAUTION DOCTRINE
 5         289. The statutory safe harbor and/or bespeaks caution doctrine applicable to
 6 forward-looking statements under certain circumstances does not apply to any of the
 7 materially false or misleading statements pleaded in this Complaint.
 8         290. None of the statements complained of herein was a forward-looking
 9 statement. Rather, each was historical statements or a statement of purportedly current
10 facts and conditions at the time such statement was made.
11         291. To the extent that any of the false or misleading statements alleged herein
12 can be construed as forward-looking, any such statement was not accompanied by
13 meaningful cautionary language identifying important facts that could cause actual
14 results to differ materially from those in the statement.
15         292. To the extent that the statutory safe harbor does apply to any forward-
16 looking statement pleaded herein, Defendants are liable for any such statement because
17 at the time such statement was made, the particular speaker actually knew that the
18 statement was false or misleading, and/or the statement was authorized and/or approved
19 by an executive officer of Snap who actually knew that such statement was false when
20 made.
21         293. Moreover, to the extent that any Defendant issued any disclosures
22 purportedly designed to “warn” or “caution” investors of certain “risks,” those
23 disclosures were also materially false and/or misleading when made because they did not
24 disclose that the risks that were the subject of such warnings had already materialized
25 and/or because such Defendant had actual knowledge of existing, but undisclosed,
26 material adverse facts that rendered such “cautionary” disclosures materially false and/or
27 misleading.
28

                                        78       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 84 of 107 Page ID #:84



 1 XII. CAUSES OF ACTION UNDER THE EXCHANGE ACT
 2         A.     COUNT I: For Violation of §10(b) of the Exchange Act and Rule 10b-5
 3                against the Exchange Act Defendants
 4         294. Plaintiffs incorporate ¶¶1-293 by reference.
 5         295. During the Class Period, the Exchange Act Defendants disseminated or
 6 approved the false statements specified above, which they knew or deliberately
 7 disregarded were misleading in that they contained misrepresentations and/or failed to
 8 disclose material facts necessary to make the statements made, in light of the
 9 circumstances under which they were made, not misleading, thereby violating §10(b) of
10 the Exchange Act and Rule 10b-5.
11         296. Plaintiffs and the Class have suffered damages in that, in reliance on the
12 integrity of the market, they paid artificially inflated prices for Snap stock. Plaintiffs and
13 the Class would not have purchased Snap stock at the prices they paid, or at all, if they
14 had been aware that the market prices had been artificially and falsely inflated by the
15 Exchange Act Defendants’ misleading statements. Plaintiffs and other Class members
16 suffered actual economic loss and were damaged when the trading price of Snap common
17 stock declined upon the public disclosure of new information correcting the Exchange
18 Act Defendants’ misrepresentations regarding Snap’s user growth and engagement,
19 Pompliano’s      allegations   regarding    the   Exchange     Act   Defendants’    knowing
20 misrepresentation of Snap’s user engagement metrics, and Defendants’ use of “growth
21 hacking” to inflate Snap’s user engagement metrics. These revelations occurred through
22 at least five partial corrective disclosures on: April 4, 2017, May 10, 2017, June 7-8,
23 2017, July 11, 2017, and August 10, 2017.
24         B.     COUNT II: For Violation of §20(a) of the Exchange Act against the
25                Executive Defendants
26         297. Plaintiffs incorporate ¶¶1-293 by reference.
27         298. During their tenures as officers of Snap, the Executive Defendants were
28 controlling persons of Snap within the meaning of §20(a) of the Exchange Act.

                                        79       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 85 of 107 Page ID #:85



 1         299. By reason of their positions of control and authority as officers and/or
 2 directors of Snap, the Executive Defendants had the power and authority to cause Snap
 3 to engage in the conduct complained of herein. The Executive Defendants were able to,
 4 and did, control, directly and indirectly, the decision-making of Snap, including the
 5 content and dissemination of Snap’s public statements and filings described herein,
 6 thereby causing the dissemination of the materially false and misleading statements and
 7 omissions as alleged herein.
 8         300. In their capacities as senior corporate officers and/or directors of Snap, and
 9 as more fully described herein, the Executive Defendants participated in the
10 misstatements and omissions set forth above. Indeed, the Executive Defendants had
11 direct and supervisory involvement in the day-to-day operations of the Company, and
12 had access to non-public information regarding Snap’s user engagement metrics. The
13 Executive Defendants had the ability to influence and direct and did so influence and
14 direct the activities of the Company and its employees in their violations of §10(b) of the
15 Exchange Act and Rule 10b-5.
16         301. As a result, the Executive Defendants, individually and as a group, were
17 control persons within the meaning of §20(a) of the Exchange Act.
18         302. As set forth above, Snap violated §10(b) of the Exchange Act. By virtue of
19 their positions as controlling persons, the Executive Defendants are liable pursuant to
20 §20(a) of the Exchange Act, 15 U.S.C. §78(a), jointly and severally with, and to the same
21 extent as Snap is liable to Plaintiffs and the other members of the Class.
22         303. This claim is brought within the applicable statute of limitations.
23 XIII. VIOLATIONS OF THE SECURITIES ACT
24         304. Plaintiffs bring the claims in Count III and V under Sections 11 and 15 of
25 the Securities Act, individually and on behalf of all persons and entities who purchased
26 shares of Snap common stock pursuant and/or traceable to the materially false and
27 misleading Registration Statement effective March 1, 2017 and were damaged thereby.
28         305. Plaintiffs’ non-fraud claims brought under the Securities Act are based on

                                        80       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 86 of 107 Page ID #:86



 1 the fact that the Registration Statement contained untrue statements of material fact and
 2 omitted other facts necessary to make statements therein not materially false or
 3 misleading. Specifically, the Registration Statement contained untrue statements of
 4 material fact and omitted material facts about the Company’s business and operations,
 5 including misrepresentations and omissions regarding: (1) Snap’s user growth and
 6 engagement, by minimizing the known adverse impact that Instagram’s clone Stories
 7 function was having on Snap’s user growth and engagement; and (2) the restatement of
 8 Snap’s 2015 daily user metrics by failing to disclose Pompliano’s detailed, credible
 9 allegations regarding Defendants’ allegedly knowing misrepresentation of Snap’s user
10 engagement metrics and severe internal controls deficiencies.
11         306. In addition, the Registration Statement omitted material facts that Snap was
12 required to disclose under Item 303 regarding the known adverse trend of direct
13 competition by Instagram following its introduction of a clone version of Snapchat’s
14 Stories on its platform.
15         307. The Registration Statement also failed to disclose information regarding
16 material risks pursuant to Item 503, including: (i) the effect of Facebook’s competing
17 product, Instagram Stories, on Snap’s DAU; and (ii) the existence and merits of
18 Pompliano’s complaint.
19         308. Finally, the Registration Statement failed to disclose information required
20 to be disclosed under ASC 450 regarding Pompliano’s complaint in its discussion of
21 litigation-related risks facing the Company.
22               1.    The Defendants
23         309. As specified in Counts III-IV below, Plaintiffs’ claims under the Securities
24 Act are asserted against Defendants Snap, Spiegel, Murphy, and Vollero (collectively,
25 the “Securities Act Defendants”).
26         C.    Factual Background
27               1.    Snap’s IPO
28         310. On February 2, 2017, Snap filed a preliminary version of the registration

                                        81       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 87 of 107 Page ID #:87



 1 statement and prospectus with the SEC on Form S-1, and filed amendments thereto on
 2 Form S-1/A on February 2, 2017, February 9, 2017, February 16, 2017, and February 27,
 3 2017, respectively. The Registration Statement was signed by Defendants Spiegel,
 4 Murphy, and Vollero, and was declared effective by the SEC on March 1, 2017.
 5         311.   On or about March 3, 2017, Snap completed its IPO, raising approximately
 6 $3.4 billion from investors by selling 200 million shares of Snap common stock at $17
 7 per share. As set forth above, Snap and the underwriters offered, sold, and/or solicited
 8 sales of Snap common stock in the IPO.
 9                2.    The Securities Act Defendants Rushed to Bring Snap to Market
10                      In the Face of Rapidly Growing Competition from Facebook
11         312. Snap’s IPO was hotly anticipated, in part due to a lull in major IPO filings
12 in the year preceding Snap’s IPO, and the fact that a major social media company had
13 not had an IPO since Twitter in 2013. However, unlike Facebook and Twitter, Snap was
14 still immature in terms of the monetization of its user base at the time it went public. As
15 one of the early investors in Snap commented, the IPO “definitely happened faster than
16 I thought” and that he was surprised that “they’re going to go tap the public markets
17 already.”
18         313. Undisclosed to investors, Snap’s eagerness to tap into public investors as a
19 source of capital was due to the fact that six months prior to Snap’s IPO, in August 2016,
20 Facebook released its own version of Snapchat’s wildly popular “Stories” feature on its
21 Instagram platform, allowing users to share multiple photos and videos in a slideshow
22 format. Bearing the identical name, Instagram’s Stories was a virtual clone of Snapchat
23 Stories and immediately resulted in a rapid increase in user growth and engagement on
24 Instagram at the same time that Snap’s user growth and engagement plummeted.
25         314. As would only be revealed after the IPO, Instagram’s replication of Stories
26 had an immediate and dramatic impact on Snapchat’s user growth and engagement, as
27 reflected in the following chart:
28

                                        82       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 88 of 107 Page ID #:88



1
2
3
4
5
6
7
8
9
10
            315. Former employees confirm that it was known within Snap that Instagram
11
     Stories was directly competitive with Snapchat and was responsible for Snap’s decline
12
     user growth and engagement. Moreover, the threat of competition by Instagram led
13
     Snap’s customers to question the value of Snapchat as a platform for advertising,
14
     concerns which were directly communicated to Snap’s senior management prior to the
15
     IPO.
16
            316. In the face of the known, material adverse trend posed by competition from
17
     Instagram, the underwriters conduced a hasty due diligence investigation as Snap rushed
18
     to go public before the extent of the impact of Instagram’s Stories had on Snap’s user
19
     growth and engagement. For example, in an unprecedented move fueled by Snap’s
20
     demands for secrecy, in jockeying with other banks to be part of the syndicate of
21
     underwriters, all banks but Morgan Stanley and Goldman Sachs dispensed with even
22
     receiving a draft of the IPO prospectus before it was filed. As one prominent capital
23
     markets lawyer at Orrick Herrington & Sutcliffe LLP remarked at the time, “I cannot
24
     imagine any other deal in which banks would let something like this happen.”
25
                  3.    The Securities Act Defendants Conceal Pompliano’s Credible
26
                        Allegation that Snap User Metrics were Unreliable
27
            317. Pompliano filed his initial complaint in California Superior Court on
28

                                        83       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 89 of 107 Page ID #:89



 1 January 4, 2017. The initial complaint was filed under seal, with only a heavily-redacted
 2 version available for the public. As was reported at the time, Snap immediately denied
 3 the allegations, stating that the complaint “has no merit” and was “totally made up by a
 4 disgruntled former employee.”
 5         318. Snap’s public denials continued during the period before its IPO. On
 6 January 18, 2017, the Company moved to maintain Pompliano’s California under seal,
 7 stating in a public filing that Pompliano’s complaint was a “late-breaking bid” to air
 8 “sensationalist allegations” as Snap prepared for its IPO. Furthermore, Snap derided
 9 Pompliano’s allegations, stating that his “allegations against Snap are false from top to
10 bottom and right out of his allege-fraud-against-former-employers playbook.”
11         319. Undisclosed to investors, one of Pompliano’s core allegations, which was
12 not publicly available at the time of the IPO, was that Snap had historically misstated its
13 DAU numbers due to its reliance on third party measurement applications it knew to be
14 false. The Registration Statement confirmed this fact, demonstrating the materiality of
15 the omission of Pompliano’s allegations in the Registration Statement.
16               4.     The Underwriters Reap Enormous Profits in Snap’s IPO
17         320. Based on the number of shares sold in the IPO, the underwriters along with
18 the IPO’s other underwriters, netted approximately over $80 million in commissions. In
19 addition, the underwriters in Snap’s IPO reserved up to 7.0% of Snap shares at the initial
20 public offering price which they sold at handsome profits.
21               5.     As Information Concealed in the Registration Statement Is
22                      Gradually Disclosed, the True Value of Snap Common Stock Is
23                      Revealed
24         321. The Registration Statement contained untrue statements of material fact,
25 omissions of material fact which rendered the Securities Act Defendants’ disclosures
26 misleading, as well as material omissions in contravention of the Securities Act
27 Defendants’ affirmative disclosure obligations. As a result of these misstatements and
28 omissions, the information disclosed in the Registration Statement did not accurately

                                        84       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 90 of 107 Page ID #:90



1 reflect the risks associated with investments in Snap common stock, and therefore the
2 initial offering price set by the Securities Act Defendants did not reflect the true value of
3 Snap common stock.
4         322. As the information concealed by the Securities Act Defendants’
5 misstatements and omissions was gradually disclosed to the market, the disclosure of this
6 new information revealed the true value of Snap common stock, causing the trading price
7 of Snap common stock to decline, thereby damaging Plaintiffs and the Class.
8         323.    The following events, among others, revealed the relevant truth concealed
9 by Defendants’ misstatements and omissions:
10               a. On April 4, 2017, it was reported that Pompliano had moved to unseal
11                  the Pompliano California Complaint. The report noted that according to
12                  newly-released details, “[c]urrently redacted portions of Pompliano’s
13                  lawsuit contain user metrics that he claims are different from what Snap
14                  told investors and the press ahead of its February IPO.”
15               b. On May 10, 2017, Snap announced disappointing user growth of only
16                  5% quarter-over-quarter in the first quarter of 2017.              Market
17                  commentators attributed Snap’s slowing user growth to direct
18                  competition from Instagram. For example, a report by VentureBeat
19                  noted that “Snapchat added 5 million users in Q4 2016, and just a little
20                  more in Q1 2017 (8 million). Compared to early 2016, this growth rate
21                  sucks, and the change correlates with the rise of Instagram Stories.”
22               c. On June 7, 2017, it was reported that based on data from SensorTower,
23                  a firm that tracks app analytics, worldwide downloads of Snapchat for
24                  the months of April and May 2017 were down 22%from the year prior.
25                  An analyst report issued on this date noted that “By comparison,
26                  Instagram downloads have demonstrated YoY growth, suggesting that
27                  competitive pressures may be intensifying for Snap, challenging the
28                  platform’s ability to attract and retain new users.”

                                       85       Case No. 18-cv-9587
     CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 91 of 107 Page ID #:91



 1               d. On July 11, 2017, Morgan Stanley downgraded Snap’s stock and
 2                    lowered its price target by 42% to $16, below the IPO valuation. In
 3                    support of its decision, Morgan Stanley cited the SensorTower download
 4                    data, commenting that Morgan Stanley was “lowering [its] forward DAU
 5                    estimates given this data,” which it viewed as a “troubling directional
 6                    trend[] which causes us to lower our DAU outlook.”
 7               e. On August 10, 2017, Snap reported DAU growth of only 4% quarter-
 8                    over-quarter, a second consecutive quarter of disappointing user growth.
 9                    Market commentary attributed Snap’s disappointing DAU growth to
10                    competition from Facebook. For example, on August 10, 2017, Fortune
11                    reported that “Snap Inc. reported a lower-than-expected number of daily
12                    active users for Snapchat, its popular messaging app, for the second
13                    quarter as the company grapples with stiff competition from Facebook.”
14         324. These events, among others, revealed to the market that the Registration
15 Statement contained false statements and omissions of material fact about the Company’s
16 user growth and the impact of competition from Instagram, as well as the risk of real or
17 perceived inaccuracies in the Company’s user engagement metrics.
18         D.    The Registration Statement Contained Untrue Statements of Material
19               Fact and Material Omissions in Violation of Section 11 of the Securities
20               Act
21               1.      Failure to Disclose the Impact of Instagram “Stories” on Snap’s
22                       DAU
23         325. The Registration Statement made clear that Snap’s Daily Active User
24 metric, or DAU, was “a critical component” to the Company’s revenues and growth.
25 According to the Registration Statement, Snap “assess[ed] the health of [its] business by
26 measuring Daily Active Users” as its “ecosystem of users, advertisers, and partners
27 depend[ed] on the engagement of [its] user base.” Thus, if Snap failed to retain current
28 users or add new users, or if its users engaged with Snapchat less often, its “business

                                        86       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 92 of 107 Page ID #:92



 1 would be seriously harmed.” Similarly, Snap admitted that if the Company was “unable
 2 to successfully grow [its] user base and further monetize [its] products, [its] business will
 3 suffer.”
 4         326. Underscoring the importance of the Company’s user engagement metrics,
 5 and DAU in particular, to potential investors, the Registration Statement contained
 6 myriad statements touting Snap’s DAU and its historical growth rate. For example, the
 7 Registration Statement represented that “[o]n average, 158 million people use Snapchat
 8 daily, and over 2.5 billion Snaps are created every day.” It further stated that the “158
 9 million Daily Active Users on average in the quarter ended December 31, 2016,”
10 represented “an increase of 48% as compared to our Daily Active Users in the quarter
11 ended December 31, 2015.”
12         327. While the Registration Statement disclosed that “[t]he rate of net additional
13 Daily Active Users was relatively flat in the early part of the quarter ended December 31,
14 2016,” it assured potential investors that that DAU growth had in fact “accelerated in
15 the month of December.”
16         328. Explaining the “relatively flat” DAU growth in 4Q 2016, the Registration
17 Statement noted that Snap “historically experienced lumpiness in the growth of our
18 Daily Active Users” and that this particular issue “primarily related to accelerated growth
19 in user engagement earlier in the year, diminished product performance, and increased
20 competition.”
21         329. With respect to the “increased user engagement” to which the Registration
22 Statement primarily attributed “lumpiness” in its growth, the Registration Statement
23 explained that “[t]he rate of net additional Daily Active Users accelerated in the first half
24 of 2016 compared to the second half of 2015, largely due to increased user engagement
25 from product launches and increased adoption rates among older demographics.” This
26 “higher baseline of Daily Active Users heading into the third and fourth quarters,” the
27 Registration Statement explained, made “incremental net additions within these
28 quarters [] more difficult even with strong year-over-year growth.”

                                        87       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 93 of 107 Page ID #:93



 1         330. The Registration Statement minimized the impact of competition, vaguely
 2 stating that the Company saw “increased competition both domestically and
 3 internationally in 2016, as many of our competitors launched products with similar
 4 functionality to ours.” However, the Registration Statement falsely assured investors that
 5 any impact on Snap’s user growth and engagement caused by increased competition was
 6 a hypothetical risk rather than a concealed reality.
 7         331. For example, among potential “Risk Factors” that could “seriously harm[]”
 8 the Company, the Registration Statement represented that “[w]e anticipate that our Daily
 9 Active Users growth rate will decline over time if the size of our active user base
10 increases or we achieve higher market penetration rates,” and noted that “[o]ur Daily
11 Active Users may not continue to grow.”
12         332. Moreover, while disclosing the “risk” that “[o]ur business is highly
13 competitive,” the Registration Statement represented that “[i]f we are not able to maintain
14 or improve our market share, our business could suffer.” Likewise, with respect to
15 Snap’s DAU-based advertising revenue, the Registration Statement noted that
16 “advertising revenue could be seriously harmed by” “competitive developments.”
17         333. Additionally, among “factors that could negatively affect user retention,
18 growth, and engagement,” the Registration Statement noted that “our competitors may
19 mimic our products and therefore harm our user engagement and growth.”                 The
20 Registration Statement also noted that “[o]ur competitors may also develop products,
21 features, or services that are similar to ours or that achieve greater market acceptance.”
22         334. The only disclosure made in the Registration Statement with respect to
23 Instagram Stories was the following:
24         Instagram, a subsidiary of Facebook, recently introduced a ‘stories’ feature
           that largely mimics our Stories feature and may be directly competitive.
25
26         335. The statements in ¶¶325-34 were materially false and misleading because,
27 rather than its DAU growth “accelerating” or being hindered by historical “lumpiness”
28 or a “higher baseline,” Snap’s DAU growth rate had been significantly diminished by

                                        88       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 94 of 107 Page ID #:94



 1 Facebook’s launch of Instagram “Stories.”
 2         336. For example, FE 1 revealed that from the second and third quarters of 2016
 3 until the time FE 1 left Snap in the first quarter of 2017, there was an ongoing concern
 4 within Snap regarding Instagram and its effect on Snap’s ability to compete for
 5 advertisers. FE 1 described how sales teams were nervous because Instagram came up
 6 in conversations with Snap’s major advertising clients and the concern about Instagram
 7 was always in the background in such conversations. FE 1 stated that it was known
 8 internally at Snap that Facebook was spending a lot of money on Instagram in order to
 9 compete with Snapchat. FE 1 revealed that after Instagram launched its Stories function,
10 concerns about Instagram and Snap’s ability to compete specifically came up in the sales
11 team’s conversations with advertisers.
12         337. FE 1 stated that in light of Instagram’s release of Stories, Snap’s pitch to
13 advertisers centered on Snapchat’s authenticity. FE 1 added that advertisers were told
14 that Snapchat was on an upward trajectory and the advertisers wouldn’t want to miss the
15 chance to get in on it. FE 1 noted that these claims were often met with skepticism.
16         338. FE 1 explained that the sales team’s concerns were relayed to Snap’s
17 executive management.       FE 1 stated that sales personnel told Snap’s executive
18 management that Snap had to respond to Instagram’s Stories launch and asked what they
19 should say to advertisers. In response, Snap released a statement internally to the
20 Company’s employees responding to this concern. FE 1 stated that this statement by
21 executive management simply touted Snap’s ability to innovate and minimized the risk
22 of competition.
23         339. FE 2 described a January 2017 company-wide meeting held in an airplane
24 hangar in Santa Monica, which FE 2 characterized as an attempt to host an Apple-style
25 town hall for all employees. At the company-wide meeting, Spiegel held a Q&A session
26 in which he fielded numerous questions from Snap employees concerned about the
27 Company’s ability to compete with Facebook’s Instagram and the negative sentiment
28 about Snapchat expressed to sales staff from advertisers.      FE 2 recalled that these

                                        89       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 95 of 107 Page ID #:95



 1 concerns were met with a dismissive attitude and a vague call to execute on the
 2 Company’s strategy and not worry about Facebook.            Spiegel’s views were later
 3 summarized in a company-wide memo from Spiegel that sought to rebut the concerns
 4 expressed by employees about the impact of competition from Facebook.
 5         340. FE 2 revealed that in contrast to management’s dismissive attitude, Snap
 6 sales personnel were left to convince skeptical advertisers of the value of investing in
 7 Snap’s platform, whose effectiveness was unproven, instead of Facebook or Instagram,
 8 with which advertisers were familiar and more confident in their return on investment.
 9 FE 2 revealed that in light of the consistent concerns expressed by Snap’s advertising
10 customers about the value of Snap’s platform, Snap’s internal sales projections and
11 assumptions about their ability to grow and monetize their platform were unreasonable.
12 For example, FE 2 revealed that sales teams in different regions, including Dallas, New
13 York, and Chicago were unable to meet the Company’s sales targets, which assumed
14 continued exponential growth.
15         341. These accounts are corroborated by new reports published after the IPO,
16 which revealed that internally at Snap there was widespread anxiety over Snap’s inability
17 to compete with Facebook. For example, as recounted in a Business Insider profile of
18 Spiegel published months after the IPO in August 2017:
19         Around the time of Snap’s initial public offering in early March, employees
           got a rare chance to ask the CEO, Evan Spiegel, anything on their minds.
20
           Unlike the “town hall” meetings at Google, Facebook, and other tech
21         companies, the Q&A at Snap was a written affair. Using a shared document,
           employees submitted questions to the company’s 27-year-old leader.
22
           The result revealed a common anxiety: About one dozen of the questions were
23         a variation of whether employees should worry about Snapchat’s competitors,
           particularly Facebook and Instagram, which appeared to be crimping
24         Snapchat’s rapid growth.
25         342. Consistent with the accounts of former Snap employees, the report revealed
26 that Spiegel minimized the risk of competition from Instagram, dismissing the concerns
27 of his employees:
28         Spiegel’s responses were short, and the one-word answer “no” was all that
           was written next to some of the queries, according to multiple people with
                                        90       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 96 of 107 Page ID #:96



 1         knowledge of the document. Other answers of Spiegel’s explained how
           employees should not think about the competition and should instead focus
 2         on delivering the best products and on innovating.
 3         343. Indeed, immediately upon Instagram’s launch of its “Stories” feature, Snap
 4 observed an immediate drop in new downloads of its application. By the time of the
 5 offering, Instagram’s Stories feature had as many daily active users as Snap. The
 6 following graph illustrates this trend:
 7
 8
 9
10
11
12
13
14
15
16
17         344. Thus, rather than the hypothetical possibility of competition by Instagram
18 to which the Registration Statement vaguely referred, Facebook had in fact “develop[ed]
19 products, features, or services” specifically designed to mimic Snap’s features and
20 directly compete with Snap. Moreover, Instagram’s rapid growth in its DAU in a matter
21 of a few months to reach the number of users Snap had achieved in two years represented
22 an existential threat to Snap.
23         345. Despite this known trend, the statements in the Registration Statement
24 created a materially false impression that the Company’s DAU would continue to grow
25 even in the face of serious competition that was then-affecting the Company.
26               2.     Failure to Disclose the Fact of and Nature of Allegations in the
27                      Pompliano Complaint
28         346. The Registration Statement emphasized the importance of lawsuits to the

                                        91       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 97 of 107 Page ID #:97



 1 Company by disclosing to potential investors that “[f]rom time to time, we are involved
 2 in class-action lawsuits and other litigation matters that are expensive and time-
 3 consuming. If resolved adversely, lawsuits and other litigation matters could seriously
 4 harm our business.” In particular, the Registration Statement explained:
 5         Any such negative outcome could result in payments of substantial
           monetary damages or fines, or changes to our products or business
 6         practices, and accordingly our business could be seriously harmed.
           Although the results of lawsuits and claims cannot be predicted with
 7         certainty, we do not believe that the final outcome of those matters that we
           currently face will seriously harm our business.
 8
 9         347. Highlighting the significance of lawsuits to the Company, the Registration
10 Statement specifically disclosed in a section of the Registration Statement titled,
11 “Pending Matters,” two lawsuits. The first disclosed lawsuit was brought in September
12 2015 and involved a claim that the defendants improperly used the plaintiff’s image. The
13 second was a personal injury lawsuit filed in April 2016 which had been dismissed. Yet,
14 the Registration Statement failed to disclose the existence and substance of Pompliano’s
15 claims against the Company—which, at the time of the IPO, had been filed under seal,
16 with material information redacted from public view.
17         348.   As set forth above, Pompliano’s complaint revealed a systemic failure in
18 Snapchat’s internal controls and computation of critical user metrics, and alleged that
19 these problems persisted until the IPO. More specifically, Pompliano claimed that Snap’s
20 user data was unreliable and inaccurate, and that Snap had misled advertisers and
21 investors.
22         349. Indeed, without disclosing the merits of Pompliano’s complaint, the
23 Registration Statement attempted to clarify Snap’s historical data analytics by stating:
24         In the past we have relied on third-party analytics providers to calculate our
           metrics, but today we rely primarily on our analytics platform that we
25         developed and operate. . . . Additionally, to align our pre-June 2015 Daily
           Active Users with this new methodology, we reduced our pre-June 2015 Daily
26         Active Users by 4.8%, the amount by which we estimated the data generated
           by the third party was overstated. Since this adjustment is an estimate, the
27         actual pre-June 2015 Daily Active Users may be higher or lower than our
           reported numbers. As a result, our metrics may not be comparable to prior
28         periods.

                                        92       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 98 of 107 Page ID #:98



 1         350. The reliability of Snap’s third party analytics and the adjustment that Snap
 2 asserted that it had made to the 2015 Daily Active User metrics were precisely the facts
 3 that Pompliano asserted that he had identified and raised with Snap’s senior managers in
 4 2015 and had been fired in retaliation as a result of raising those very concerns, among
 5 others, about Snap’s user metrics. A reasonable investor would have wanted to know
 6 that (i) such allegations had been made; and (ii) the very employee that had brought these
 7 issues to Snap’s attention was alleging that he had been fired in retaliation therefor.
 8         351. The Registration Statement’s failure to disclose the existence and substance
 9 of Pompliano’s allegations and the ongoing controversy surrounding the reliability of
10 Snap’s user metrics rendered many of its statements materially misleading. For instance,
11 Pompliano’s allegations raised “perceived” if not “real” concerns about the accuracy of
12 Snap’s user metrics, which, according to the Registration Statement, posed a serious harm
13 to the Company. Snap’s failure to disclose Pompliano’s allegations rendered Snap’s
14 disclosures of historical user data incomplete and misleading.
15         E.    The Registration Statement Failed to Disclose Information Required to
16               Be Disclosed under SEC Regulations
17               1.     Item 503
18         352. Pursuant to Item 3 of Form S-1, the Registration Statement was required to
19 furnish the information required by Item 503 of Regulation S-K, which requires the
20 registrant to disclose, among other things, a “discussion of the most significant factors
21 that make the offering speculative or risky.” 17 C.F.R. § 229.503(c). Item 503 also
22 required that Defendants “[e]xplain how the risk affects the issuer or the securities being
23 offered.” However, the Registration Statement failed to disclose information regarding
24 material risks pursuant to Item 503. The disclosures in the Registration Statement
25 therefore failed to adequately alert investors to the actual risks associated with an
26 investment in Snap.
27         353. As set forth in ¶¶325-51, the Registration Statement omitted material
28 information regarding: (i) the effect of Facebook’s competing product, Instagram Stories,

                                        93       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 99 of 107 Page ID #:99



 1 on Snap’s user growth and engagement; and (ii) the existence and merits of Pompliano’s
 2 complaint. These omissions constituted “significant factors” that made the IPO “risky or
 3 speculative,” as demonstrated by the Registration Statement’s disclosures regarding
 4 material risks that could pose serious threats to the Company, including risk that if Snap
 5 failed to add new users, or if its users engaged less, its “business would be seriously
 6 harmed” and that “real or perceived inaccuracies in those metrics may seriously harm
 7 and negatively affect our reputation and our business.”
 8         354. As a result, the Securities Act Defendants had a duty to disclose these
 9 currently-known, adverse factors that made the IPO risky. Defendants failed to disclose
10 the nature and magnitude of Snap’s risk from competition by Instagram, and gave no
11 meaningful indications of the Company’s real vulnerability to perceived inaccuracies in
12 its user engagement metrics. Because the Registration Statement failed to make the
13 requisite disclosures, the Securities Act Defendants violated Item 503.
14                2.    Item 303
15         355. Pursuant to Item 303 and the SEC’s related interpretive releases thereto, an
16 issuer is required to disclose “any known trends or uncertainties that have had or that the
17 registrant reasonably expects will have a material favorable or unfavorable impact on net
18 sales or revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii).
19 Such disclosures are required to be made by an issuing company in registration
20 statements filed in connection with public stock offerings.
21         356. In May 1989, the SEC issued an interpretive release on Item 303 (the “1989
22 Interpretive Release”), stating, in pertinent part, as follows:
23         Required disclosure is based on currently known trends, events and
           uncertainties that are reasonably expected to have material effects, such as: A
24         reduction in the registrant’s product prices; erosion in the registrant’s market
           share; changes in insurance coverage; or the likely non-renewal of a material
25         contract.
26                                              ***
27         A disclosure duty exists where a trend, demand, commitment, event or
           uncertainty is both presently known to management and reasonably likely to
28         have material effects on the registrant’s financial condition or results of
           operation.
                                        94       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 100 of 107 Page ID #:100



 1         357. Furthermore, the 1989 Interpretive Release provided the following test to
 2 determine if disclosure under Item 303(a) is required:
 3         Where a trend, demand, commitment, event or uncertainty is known,
           management must make two assessments:
 4
           (1) Is the known trend, demand, commitment, event or uncertainty likely
 5         to come to fruition? If management determines that it is not reasonably likely
           to occur, no disclosure is required.
 6
           (2) If management cannot make that determination, it must evaluate
 7         objectively the consequences of the known trend, demand, commitment, event
           or uncertainty, on the assumption that it will come to fruition. Disclosure is
 8         then required unless management determines that a material effect on the
           registrant’s financial condition or results of operations is not reasonably likely
 9         to occur.
10         358. The Registration Statement failed to disclose material information regarding
11 known trends and uncertainties pursuant to Item 303. As alleged herein, the Registration
12 Statement failed to disclose that Facebook had launched a clone version of one of Snap’s
13 key products—Snapchat Stories—which was causing a materially unfavorable impact on
14 Snap’s user growth and engagement and, consequently, its ability to monetize its
15 platform.
16         359. As set forth in ¶¶325-51, the Registration Statement omitted material
17 information regarding: (i) the effect of Facebook’s competing product, Instagram Stories,
18 on Snap’s user growth and engagement; and (ii) the existence and merits of Pompliano’s
19 complaint.
20         360. As Snap disclosed in the Registration Statement, Snap’s DAU was “a
21 critical component” to the Company’s revenues and growth.                  According to the
22 Registration Statement, Snap “assess[ed] the health of [its] business by measuring Daily
23 Active Users” as its “ecosystem of users, advertisers, and partners depend[ed] on the
24 engagement of [its] user base.” Thus, if Snap failed to retain current users or add new
25 users, or if its users engaged less, its “business would be seriously harmed.” As a result,
26 the Securities Act Defendants had a duty to disclose in the Registration Statement the
27 known, adverse trend posed by competition from Instagram’s Stories.
28         361. The Registration Statement disclosed that “real or perceived inaccuracies

                                        95       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 101 of 107 Page ID #:101



 1 in [the Company’s user] metrics may seriously harm and negatively affect our reputation
 2 and our business.” Therefore, the Securities Act Defendants had a duty to disclose the
 3 known uncertainty posed by Pompliano’s allegations that the Company’s user
 4 engagement metric were unreliable, particularly in light of the fact that the Registration
 5 Statement confirmed one of Pompliano’s core allegations: Snap had been forced to
 6 restate its historical DAU numbers due to its reliance on third party measurement
 7 applications it knew to be false.
 8         362. Because the Registration Statement failed to make the requisite disclosures,
 9 the Securities Act Defendants failed to comply with Item 303.
10                3.    ASC 450
11         363. The Securities Act Defendants had a duty to disclose Pompliano’s action
12 and the nature of his claims under ASC 450. ASC 450 governs the disclosure and accrual
13 of contingencies by public companies in their periodic reports and registration statements
14 filed with the SEC. If the likelihood of a material loss is “reasonably possible,” i.e., more
15 likely than remote, but less likely than probable, and the amount of the reasonably
16 possible loss is estimable, then a company must disclose the nature of the contingency
17 and also provide its estimate of the amount or range of loss. If the reasonably possible
18 loss is not estimable, then a company must disclose the nature of the contingency and
19 describe why it is unable to estimate the amount of the loss.
20         364. Under ASC 450, the Securities Act Defendants’ failure to disclose
21 Pompliano’s complaint in its discussion of litigation-related risks facing the Company
22 was a material omission. Given that, according to the Registration Statement, “real or
23 perceived inaccuracies in [Snap’s user] metrics may seriously harm and negatively affect
24 our reputation and our business,” Pompliano’s allegations posed a risk of material loss
25 that was at least reasonably probable, regardless of whether Snap disputed Pompliano’s
26 claims.
27         365. Moreover, California Labor Code § 1054, pursuant to which Pompliano
28 brought his initial complaint, provides for treble damages. In addition to such damages,

                                        96       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 102 of 107 Page ID #:102



 1 Pompliano sought punitive damages for his alleged wrongful termination. Given that at
 2 the time of IPO, Snap was losing money, the likelihood of a material loss as a result of
 3 his complaint was “reasonably possible.” Therefore, the Securities Act Defendants
 4 violated ASC 450 by failing to disclose the fact of Pompliano’s complaint.
 5 XIV. CAUSES OF ACTION UNDER THE SECURITIES ACT
 6         A.     COUNT III: For Violation of §11 of the Securities Act against the
 7                Securities Act Defendants
 8         366. Plaintiffs incorporate ¶¶304-65 by reference. Allegations contained in ¶¶1-
 9 22 and 41-303 are expressly not part of this claim. This claim is premised on the remedies
10 available under Section 11 of the Securities Act, and does not assert that the Securities
11 Act Defendants acted with fraudulent intent.
12         367. The Registration Statement contained untrue statements of material fact,
13 omitted to state other facts necessary to make the statements made therein not misleading
14 and/or omitted facts required to be stated therein.
15         368. Defendants Spiegel, Murphy, and Vollero each signed the Registration
16 Statement and caused it to be declared effective by the SEC on or about March 1, 2017.
17         369. Snap is the registrant for the IPO and as issuer of the shares is strictly liable
18 to Plaintiffs and the Class for the misstatements and omissions.
19         370. Each of the Securities Act Defendants named herein is responsible for and
20 are liable for the contents and dissemination of the Registration Statement.
21         371. As a result of their roles with Snap, and their contacts and communications,
22 Defendants Spiegel, Murphy, and Vollero should have known of the untrue and
23 misleading statements of material fact contained in the Registration Statement.
24         372. The Securities Act Defendants caused the Registration Statement to be filed
25 with the SEC and to be declared effective, resulting in the issuance and sale of 200 million
26 Snap shares, which shares were purchased by Plaintiffs and the Class.
27         373. None of the Defendants named herein made a reasonable investigation or
28 possessed reasonable grounds for the belief that the statements contained in the

                                        97       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 103 of 107 Page ID #:103



 1 Registration Statement were true and did not omit any material facts required to be stated
 2 therein or facts that were necessary to make the statements made therein not false or
 3 misleading.
 4         374. By reason of the conduct herein alleged, each defendant named in this Count
 5 violated §11 of the Securities Act.
 6         375. Plaintiffs acquired Snap common stock pursuant and/or traceable to the
 7 Registration Statement.
 8         376. Plaintiffs and the Class have sustained damages as a result of the Securities
 9 Act violations alleged herein.
10         377. At the time of Plaintiffs’ purchases of Snap common stock, Plaintiffs and
11 other members of the Class were without knowledge of the facts concerning the wrongful
12 conduct alleged herein and could not have reasonably discovered those facts.
13         378. Less than one year elapsed from the time that Plaintiffs discovered or
14 reasonably could have discovered the facts upon which the initial complaint filed in this
15 action is based and the time that complaint was filed. Less than three years has elapsed
16 between the time that the securities upon which this claim is brought were offered to the
17 public and the time that the original complaint and this complaint were filed.
18         B.     COUNT IV: For Violation of §15 of the Securities Act against the
19                Executive Defendants
20         379. Plaintiffs incorporate ¶¶304-65 by reference. Allegations contained in ¶¶1-
21 22 and 41-303 are expressly not part of this claim. This claim is premised on the remedies
22 available under Section 15 of the Securities Act, and does not assert that Defendants acted
23 with fraudulent intent.
24         380. This Count is brought pursuant to §15 of the Securities Act against the
25 Executive Defendants.
26         381. The Executive Defendants each were a control person of Snap by virtue of
27 his or her position as an owner, director, and/or senior officer of Snap.
28         382. The Executive Defendants oversaw all operations and financial controls at

                                        98       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 104 of 107 Page ID #:104



 1 Snap and Snap could not have completed the IPO without these Defendants signing or
 2 authorizing their signatures on the Registration Statement.
 3         383. Less than one year elapsed from the time that Plaintiffs discovered or
 4 reasonably could have discovered the facts upon which the initial complaint filed in this
 5 action is based and the time that complaint was filed. Less than three years has elapsed
 6 between the time that the securities upon which this claim is brought were offered to the
 7 public and the time that the original complaint and this complaint were filed.
 8 XV. CLASS ACTION ALLEGATIONS APPLICABLE TO ALL CLAIMS
 9         384. Plaintiffs bring this action as a class action on behalf of all those who
10 purchased Snap common stock during the Class Period, including those who purchased
11 Snap common stock pursuant and/or traceable to the Registration Statement (collectively,
12 the “Class”). Excluded from the Class are Defendants and their families, the officers,
13 directors and affiliates of Defendants, at all relevant times, members of their immediate
14 families and their legal representatives, heirs, successors or assigns, and any entity in
15 which defendants have or had a controlling interest.
16         385. The members of the Class are so numerous that joinder of all members is
17 impracticable. Snap stock is actively traded on the New York Stock Exchange. While
18 the exact number of Class members is unknown to Plaintiffs at this time and can only be
19 ascertained through appropriate discovery, Plaintiffs believe that there are thousands of
20 members in the proposed Class because over 381 million shares were outstanding as of
21 May 15, 2016. Record owners and other members of the Class may be identified from
22 records maintained by Snap or its transfer agent and may be notified of the pendency of
23 this action by mail, using the form of notice similar to that customarily used in securities
24 class actions.
25         386. Plaintiffs’ claims are typical of the claims of the members of the Class, as
26 all members of the Class are similarly affected by Defendants’ wrongful conduct in
27 violation of federal law as complained of herein.
28         387. Plaintiffs will fairly and adequately protect the interests of the members of

                                        99       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
      Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 105 of 107 Page ID #:105



 1 the Class and have retained counsel competent and experienced in class and securities
 2 litigation.
 3         388. Common questions of law and fact exist as to all members of the Class and
 4 predominate over any questions solely affecting individual members of the Class. Among
 5 the questions of law and fact common to the Class are:
 6               a. whether Defendants violated the 1933 Act and/or 1934 Act and Rule
 7                  10b-5 promulgated thereunder;
 8               b. whether the Registration Statement contained untrue statements of
 9                  material fact or omitted material information required to be stated
10                  therein;
11               c. whether the Registration Statement omitted material facts necessary in
12                  order to make the statements made therein not misleading;
13               d. whether Defendants made false or misleading statements of material fact
14                  during the Class Period;
15               e. whether the Exchange Act Defendants knew or recklessly disregarded
16                  that their statements were false and misleading during the Class Period;
17               f. whether the price of Snap stock was artificially inflated;
18               g. whether the market for Snap common stock was efficient; and
19               h. the extent of damage sustained by Class members and the appropriate
20                  measure of damages.
21         389. A class action is superior to all other available methods for the fair and
22 efficient adjudication of this controversy since joinder of all members is impracticable.
23 Furthermore, as the damages suffered by individual Class members may be relatively
24 small, the expense and burden of individual litigation make it impossible for members of
25 the Class to individually redress the wrongs done to them. There will be no difficulty in
26 the management of this action as a class action.
27 XVI. PRAYER FOR RELIEF
28         390. WHEREFORE, Plaintiffs pray for relief and judgment as follows:

                                       100       Case No. 18-cv-9587
      CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 106 of 107 Page ID #:106



1        a. Determining that this action is a proper class action, certifying Plaintiffs as
2           Class Representatives under Rule 23 of the Federal Rules of Civil Procedure
3           and appointing Plaintiffs’ counsel as Class Counsel;
4        b. Declaring that Defendants are liable pursuant to the Securities Act and/or
5           Exchange Act;
6        c. Awarding compensatory damages in favor of Plaintiffs and the other Class
7           members against all Defendants, jointly and severally, for all damages
8           sustained as a result of Defendants’ wrongdoing, in an amount to be proven at
9           trial, including interest thereon;
10       d. Awarding Plaintiffs and the Class pre-judgment and post-judgment interest as
11          well as reasonable attorneys’ costs and expenses incurred in this action; and
12       e. Awarding such other relief as the Court may deem just and proper.
13 XVII. JURY DEMAND
14       391. Plaintiffs demand a trial by jury.
15       DATED: November 13, 2018                     Respectfully submitted,
16
17                                                    LEVI & KORSINSKY, LLP
18                                                    /s/ Adam M. Apton
                                                      Adam M. Apton (SBN 316506)
19                                                    Email: aapton@zlk.com
                                                      445 South Figueroa Street, 31st Floor
20                                                    Los Angeles, CA 90071
                                                      Tel: (213) 985-7290
21
                                                      POMERANTZ LLP
22                                                    Jennifer Pafiti (SBN 282790)
                                                      E-mail: jpafiti@pomlaw.com
23                                                    468 North Camden Drive
                                                      Beverly Hills, CA 90210
24                                                    Telephone: (818) 532-6499
25                                                    POMERANTZ LLP
                                                      Jeremy A. Lieberman
26                                                    Email: jalieberman@pomlaw.com
                                                      600 Third Avenue, 20th Floor
27                                                    New York, New York 10016
                                                      Telephone: (212) 661-1100
28                                                    Facsimile: (212) 661-8665

                                      101       Case No. 18-cv-9587
     CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:18-cv-09587 Document 1 Filed 11/13/18 Page 107 of 107 Page ID #:107



1                                                 Attorneys for Plaintiffs Sharmilli
                                                  Ghosh, Irland James Stewart, and
2                                                 Howard Weisman
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      102       Case No. 18-cv-9587
     CLASS ACTION COMPLAINT FOR THE VIOLATION OF THE FEDERAL SECURITIES LAWS
